Exhibit 10.1

FIRST AMENDMENT, CONSENT AND JOINDER TO CREDIT AGREEMENT

THIS FIRST AMENDMENT, CONSENT AND JOINDER TO CREDIT AGREEMENT (the "Amendment"),
dated as of April 1, 2018 (the "First Amendment Closing Date"), is made by SUN
HYDRAULICS CORPORATION, a Florida corporation (the "Borrower"), SUN HYDRAULICS,
LLC, a Florida limited liability company (the "New Guarantor"), the Guarantors
(as defined in the Existing Credit Agreement (as hereinafter defined)), each of
the Existing Lenders (as hereinafter defined), Morgan Stanley, Regions Bank, BMO
Harris Bank, N.A. and KeyBank National Association (each, a "New Lender",
collectively, the "New Lenders", and together with the Existing Lenders,
collectively, the "Lenders") (as defined in the Existing Credit Agreement), and
PNC Bank, National Association, as Administrative Agent for the Lenders (in such
capacity, the "Administrative Agent").

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Lenders party thereto (the "Existing
Lenders") and the Administrative Agent are parties to that certain Amended and
Restated Credit Agreement dated as of November 22, 2016 (the "Existing Credit
Agreement"; except as set forth in this Amendment, defined terms used herein
shall have the meanings given to them in the Existing Credit Agreement and,
after giving effect thereto, the Amended Credit Agreement (defined below));

WHEREAS, the Borrower has requested that, as of the First Amendment Closing
Date, (i) the Required Lenders (as defined in the Existing Credit Agreement)
consent to the Borrower's reorganization of its corporate structure, including
the merger of High Country Tek, Inc. with and into Enovation Controls, LLC and
transfer of its assets to New Guarantor (the "Re-alignment") and (ii) New
Guarantor join the Existing Credit Agreement as a Guarantor; and the Required
Lenders (as defined in the Existing Credit Agreement) are willing to do so upon
and subject to the terms and conditions of this Amendment (as further described
in Article I herein);

WHEREAS, the Borrower has requested that, as of the Amended Credit Agreement
Effective Date (as hereinafter defined), (i) the Lenders consent to the Project
Falcon Acquisition, (ii) the Lenders extend the Expiration Date, (iii) the
Lenders increase the revolving credit facility up to an aggregate principal
amount not to exceed $400,000,000, (iv) the New Lenders join the Amended Credit
Agreement pursuant to the terms of this Amendment, (v) the Lenders provide a new
term loan credit facility up to an aggregate principal amount not to exceed
$100,000,000 and (vi) the parties hereto amend certain other provisions of the
Existing Credit Agreement; and the Lenders are willing to do so upon and subject
to the terms and conditions of this Amendment (as further described in Article
II herein);

WHEREAS, JPMorgan Chase Bank, N.A. ("JPMC") has requested to, as of the Amended
Credit Agreement Effective Date (i) no longer be a party to the Amended Credit
Agreement, (ii) have its commitments assumed by the other Lenders in accordance
with Schedule 1.1(B)-Part 1 attached hereto and (iii) have any existing Loans
owed to JPMorgan Chase Bank, N.A.to be repaid; and

 

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the foregoing, the Loan Parties and Administrative
Agent desire to amend certain provisions and schedules to the Guaranty
Agreement, the Pledge Agreement, the Security Agreement and the Patent,
Trademark and Copyright Security Agreement as set forth in this Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

Article I
RE-ALIGNMENT AND LOAN PARTY JOINDER

1.1Consents, Waivers and Releases: Re-alignment.  Subject to the satisfaction of
the conditions precedent set forth in Section 1.8 below and in reliance on the
representations, warranties and covenants set forth in the Existing Credit
Agreement, notwithstanding the provisions of Sections 8.2.6 and 8.2.7 of the
Existing Credit Agreement to the contrary the Existing Lenders hereby consent
(solely to the extent such consent is required under the Existing Credit
Agreement) to the Re-alignment.

In addition, the Loan Parties and the Existing Lenders hereby acknowledge that
the equity interests, and other assets being transferred among the Loan Parties
in connection with the Re-alignment will be transferred subject to the security
interests of the Administrative Agent and that, after giving effect to the
Re-alignment, such security interests shall remain in full force and
effect.  Subject to the satisfaction of the conditions precedent set forth in
Section 1.8 below and in reliance on the representations, warranties and
covenants set forth in the Existing Credit Agreement, the Existing Lenders
hereby consent to the execution and delivery by the Administrative Agent on
behalf of the Lenders of such amendments or amendment and restatements of the
Pledge Agreement and/or the Security Agreement as the Administrative Agent may
determine to be necessary or appropriate to ratify and confirm the continuation
of the security interests of the Administrative Agent, on behalf of the Lenders,
in the equity interests and assets of each Loan Party referred to in the
preceding sentence or otherwise in connection with the Re-alignment, all such
amendments and/or amendments and restatements to be in form and substance
satisfactory to the Administrative Agent.

The parties acknowledge and agree that the foregoing consent constitutes consent
solely with respect to the Re-alignment and does not constitute  consent with
respect to any other term or provision of the Existing Credit Agreement or any
other Loan Document for any other purpose or on any other occasion, does not
constitute an amendment to any term or provision of the Credit Agreement or any
other Loan Document and does not constitute a waiver of any Event of Default
which may now exist or hereafter arise or occur other than directly as a result
of the Re-alignment.

1.2Loan Party Joinder and Assumption.  As of the First Amendment Closing Date,
New Guarantor hereby becomes a Guarantor under the terms of the Existing Credit
Agreement and in consideration of the value of the synergies and other benefits
received by New Guarantor as a result of being affiliated with the Borrower and
the other Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the

2

--------------------------------------------------------------------------------

 

obligations of, a "Loan Party" and a "Guarantor", jointly and severally under
the Existing Credit Agreement, a "Guarantor," jointly and severally under the
Guaranty Agreement, a "Pledgor" jointly and severally under the Pledge
Agreement, a "Debtor" jointly and severally under the Security Agreement, a
"Guarantor" jointly and severally with the other Loan Parties under the
Indemnity, a "Pledgor" jointly and severally under the Patent, Trademark and
Copyright Security Agreement and a "Loan Party" or "Guarantor", as the case may
be, under each of the other Loan Documents to which the Loan Parties or
Guarantors are a party; and, New Guarantor hereby agrees that from the First
Amendment Closing Date and so long as any Loan or any Commitment of any Lender
shall remain outstanding and until the payment in full of the Loans and the
Notes, the expiration of all Letters of Credit, and the performance of all other
obligations of the Loan Parties under the Loan Documents, New Guarantor shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Existing Credit Agreement (and after the Amended Credit
Agreement Effective Date (as hereinafter defined), the Amended Credit
Agreement), the Guaranty Agreement, the Pledge Agreement, the Security
Agreement, the Patent, Trademark and Copyright Security Agreement, the Indemnity
and each of the other Loan Documents (in each case, as amended) jointly and
severally with the existing parties thereto.

Without limiting the generality of the foregoing, New Guarantor hereby
represents and warrants that: (i) each of the representations and warranties set
forth in Article 6 of the Existing Credit Agreement applicable to a Loan Party
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects as to the New Guarantor on
and as of the First Amendment Closing Date, except for representations and
warranties which specifically refer to an earlier date which shall not apply
with respect to New Guarantor and (ii) New Guarantor has heretofore received a
true and correct copy of the Existing Credit Agreement, the Guaranty Agreement,
the Pledge Agreement, the Security Agreement, the Patent, Trademark and
Copyright Security Agreement, the Indemnity and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the First Amendment Closing Date.

1.3Ratification of Collateral Documents. New Guarantor hereby makes, affirms,
and ratifies in favor of the Lenders and the Administrative Agent the Existing
Credit Agreement (and, after giving effect to the Amended Credit Agreement
Effective Date, the Amended Credit Agreement), the Guaranty Agreement, the
Pledge Agreement, the Security Agreement, the Patent, Trademark and Copyright
Security Agreement, the Indemnity and each of the other Loan Documents given by
the Guarantors to the Administrative Agent and any of the Lenders.  In
furtherance of the foregoing, New Guarantor shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts, as may
be reasonably necessary in the reasonable opinion of Administrative Agent to
carry out more effectively the provisions and purposes of the foregoing joinder
and assumption and the other Loan Documents.

1.4Amendment to Schedules.  Effective as of the First Amendment Closing Date,
Schedules 6.1.1 and 6.1.2 of the Existing Credit Agreement are hereby amended
and restated in their entirety to read as set forth on the corresponding
Schedule 6.1.1 [Qualifications to do Business] and Schedule 6.1.2 [Subsidiaries]
collectively attached hereto as Exhibit B-1 and made a part hereof.

3

--------------------------------------------------------------------------------

 

1.5Amendment to the Pledge Agreement. Effective as of the First Amendment
Closing Date, the Pledge Agreement is hereby amended by amending and restating
Schedule "A" in its entirety and replacing it with the corresponding Schedule
"A" attached hereto as Exhibit C-1.

1.6Amendment to the Security Agreement. Effective as of the First Amendment
Closing Date, the Security Agreement is hereby amended by amending and restating
Schedules "A" and "B" in their entirety and replacing them with the
corresponding Schedules "A" and "B" attached hereto as Exhibit D.

1.7Amendment to the Patent, Trademark and Copyright Security Agreement.
Effective as of the First Amendment Closing Date, the Patent, Trademark and
Copyright Security Agreement is hereby amended by amending and restating
Schedule "A" in its entirety and replacing it with the corresponding Schedule
"A" attached hereto as Exhibit E.

1.8Conditions Precedent to the Re-alignment and the First Amendment Closing
Date. The occurrence of the First Amendment Closing Date, and the effectiveness
of the provisions hereof explicitly contemplated to take effect thereon
(including with respect to the Re-Alignment), shall be subject to satisfaction
of each of the following conditions precedent:

(a)Amendment.  The Loan Parties (including the New Guarantor), the
Administrative Agent and the Required Lenders (as defined in the Existing Credit
Agreement) shall have executed and delivered this Amendment to the
Administrative Agent.

(b)Officer's Certificate.  The Administrative Agent shall have received a
certificate of each of the Loan Parties signed by an Authorized Officer, dated
as of the First Amendment Closing Date stating that, after giving effect to this
Amendment, (i) all representations and warranties of the Loan Parties set forth
in the Existing Credit Agreement are true and correct in all material respects,
except for representations and warranties which (A) specifically refer to an
earlier date which shall have been true and correct in all material respects as
of such earlier date referred to therein, and (B) are qualified by materiality
which will be true and correct in all respects, (ii) the Loan Parties are in
compliance with each of the covenants and conditions in this Amendment and the
Existing Credit Agreement, (iii) no Event of Default or Potential Default exists
and (iv) no Material Adverse Change has occurred since December 31, 2017.

(c)Secretary's Certificate: New Guarantor.  The Administrative Agent shall have
received  a certificate dated as of the date hereof and signed by the Secretary
or an Assistant Secretary of the New Guarantor, certifying as appropriate as to:
(a) all action taken by New Guarantor in connection with this Amendment and the
Re-alignment; (b) the names of the Authorized Officers authorized to sign the
Loan Documents on behalf of New Guarantor and their true signatures; (c) copies
of its organizational documents of New Guarantor as in effect on the First
Amendment Closing Date certified by the appropriate state official where such
documents are filed in a state office; and (d) certificates from the appropriate
state officials as to the continued existence and good standing of New Guarantor
in the state where organized, in each case in form and substance satisfactory to
the Administrative Agent.

4

--------------------------------------------------------------------------------

 

(d)Secretary's Certificate: Borrower.  The Administrative Agent shall have
received  a certificate dated as of the First Amendment Closing Date and signed
by the Secretary or an Assistant Secretary of the Borrower, certifying as
appropriate as to all action taken by the Borrower in connection with this
Amendment and the Re-alignment.

(e)Legal Opinion.  The Administrative Agent and Lenders shall have received a
written opinion of counsel to the New Guarantor, in form and substance
satisfactory to the Administrative Agent, dated as of the First Amendment
Closing Date.

(f)Re-alignment. The Administrative Agent shall have received certified copies
of all the documents and agreements effectuating the Re-alignment;

(g)Consent, Approvals and Restrictions. The Administrative Agent shall have
received evidence (i) that all material consents, regulatory approvals and
licenses (including all applicable state and local regulatory bodies) required
to effectuate the transactions to be effective as of the First Amendment Closing
Date have been received, and (ii) of the absence of any legal or regulatory
prohibitions or restrictions in connection with the transactions to be effective
as of the First Amendment Closing Date.

(h)2017 Financial Statements. The Administrative Agent shall have received the
Loan Parties' December 31, 2017 audited financial statements, prepared in
accordance with GAAP.

(i)UCC Searches and Financing Statements. The Administrative Agent shall have
(i) received lien searches (including Uniform Commercial Code, judgments,
bankruptcy and taxes) in form and scope satisfactory to the Administrative Agent
with respect to the Loan Parties (including the New Guarantor) showing no
existing Liens on the property of the Loan Parties (including the New Guarantor)
except as permitted under the Existing Credit Agreement and (ii) filed UCC-1
Financing Statements with respect to the New Guarantor.

(j)Additional New Guarantor Documents.  The Administrative Agent shall have
received (i) evidence that New Guarantor maintains insurance as required under
the Existing Credit Agreement in form and substance satisfactory to the
Administrative Agent, and (ii) a W-9 for New Guarantor together with any other
information needed by Administrative Agent or any Lender to complete Know Your
Customer/Patriot Act Requirements.

(k)Miscellaneous.  The Administrative Agent shall have received such other
documents, agreements, instruments, deliverables and items reasonably deemed
necessary by the Administrative Agent.

1.9Re-alignment and Loan Party Joiner Post-Closing Matters. No later than thirty
(30) days after the First Amendment Closing Date, the Administrative Agent shall
have received certificates from the appropriate state officials as to the
continued existence and good standing of New Guarantor in each state where
qualified to do business.

5

--------------------------------------------------------------------------------

 

Article II
PROJECT FALCON ACQUISITION AND LENDER JOINDER

2.1Consents, Waivers and Releases: Project Falcon Acquisition.  Subject to the
satisfaction of the conditions precedent set forth in Section 2.10 below and in
reliance on the representations, warranties and covenants set forth in the
Amended Credit Agreement and notwithstanding the provisions of Section 8.2.4 and
Section 8.2.6 of the Existing Credit Agreement to the contrary, the Lenders
hereby consent (to the extent such consent is required under the Existing Credit
Agreement) to the Project Falcon Acquisition.  Without limiting the generality
of the foregoing, subject to the satisfaction of the conditions precedent set
forth in Section 2.10 below and in reliance on the representations, warranties
and covenants set forth in the Existing Credit Agreement, the Lenders hereby
waive, prior to the completion of the Project Falcon Acquisition and solely with
respect to those matters arising due to the Project Falcon Acquisition having
commenced but not having been completed, the requirement under Section 6.2 of
the Existing Credit Agreement that the Borrower promptly provide revisions or
updates to schedules to correct any information or disclosures provided thereon
that have become outdated or incorrect in any material respect.

The parties acknowledge and agree that the foregoing consent and waiver
constitutes consent and waiver of certain restrictions of the Existing Credit
Agreement and the other Loan Documents solely with respect to the Project Falcon
Acquisition and do not constitute a consent or a waiver of any term or provision
of the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document for any other purpose or on any other occasion, do not constitute an
amendment to any term or provision of the Amended Credit Agreement or any other
Loan Document and do not constitute a waiver of any Event of Default which may
now exist or hereafter arise or occur other than with respect to the Project
Falcon Acquisition.

2.2Amended Credit Agreement.  Effective as of the Amended Credit Agreement
Effective Date and subject to the terms and conditions set forth herein and in
reliance upon representations and warranties set forth herein, the Existing
Credit Agreement shall hereby be amended in its entirety to read in the form
attached hereto as Exhibit A (the "Amended Credit Agreement").

2.3Amendment to Schedules. Effective as of the Amended Credit Agreement
Effective Date, (i) Schedules 1.1(A), 1.1(B), 6.1.1, 6.1.2 and 8.1.3 of the
Existing Credit Agreement are hereby amended and restated in their entirety to
read as set forth on the corresponding Schedule 1.1(A) [Pricing Grid], Schedule
1.1(B) [Commitments of Lenders], Schedule 6.1.1 [Qualifications to do Business],
Schedule 6.1.2 [Subsidiaries] and Schedule 8.1.3 [Insurance Requirements Related
to the Collateral] attached hereto as Exhibit B-2 and made a part hereof and
(ii) a new Schedule 1.1(D) is hereby attached to the Amended Agreement as set
forth on the corresponding Schedule 1.1(D) attached hereto as Exhibit B-2 and
made a part hereof.

2.4Amendment to Exhibit 2.5.1.  Effective as of the Amended Credit Agreement
Effective Date, Exhibit 2.5.1 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as set forth on the corresponding Exhibit
2.5.1 [Loan Request] attached hereto as Exhibit F and made a part hereof.

6

--------------------------------------------------------------------------------

 

2.5Amendment to Exhibit 8.3.3.  Effective as of the Amended Credit Agreement
Effective Date, Exhibit 8.3.3 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as set forth on the corresponding Exhibit
8.3.3 [Form of Compliance Certificate] attached hereto as Exhibit G and made a
part hereof.

2.6New Exhibit to Credit Agreement.  Effective as of the Amended Credit
Agreement Effective Date, Exhibit 1.1(N)(3) is hereby added as a new exhibit to
the Amended Credit Agreement as set forth on Exhibit 1.1(N)(3) [Term Note],
attached hereto as Exhibit H and made a part hereof.

2.7Amendments to Guaranty Agreement.

(a)Section 1 of the Guaranty Agreement is hereby amended and restated in its
entirety as follows:

"1.Guarantied Obligations.  To induce the Administrative Agent and the Lenders
to make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby, jointly and severally, unconditionally
and irrevocably guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full and punctual
payment and performance when due (whether on demand, at stated maturity, by
acceleration, or otherwise, and including any amounts which would become due but
for the operation of an automatic stay under the federal bankruptcy code of the
United States or any similar Laws of any country or jurisdiction) of all
Obligations, including, without limiting the generality of the foregoing, all
obligations, liabilities, and indebtedness from time to time of the Borrower or
any other Guarantor to the Administrative Agent or any of the Lenders under or
in connection with the Credit Agreement, any other Loan Document or Lender
Provided Interest Rate Hedge, whether for principal, interest, fees,
indemnities, expenses, or otherwise, and all renewals, extensions, amendments,
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with any of the Loan Documents from
time to time, regardless of whether any such extensions of credit are in excess
of the amount committed under or contemplated by the Loan Documents or are made
in circumstances in which any condition to extension of credit is not satisfied)
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the "Guarantied Obligations" and each as a "Guarantied
Obligation").  Without limitation of the foregoing, any of the Guarantied

7

--------------------------------------------------------------------------------

 

Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Administrative Agent or any of the Lenders (or any one
or more assignees or transferees thereof) from time to time assign or otherwise
transfer all or any portion of their respective rights and obligations under the
Loan Documents, any Lender Provided Interest Rate Hedge, or any other Guarantied
Obligations, to any other Person.  In furtherance of the foregoing, each
Guarantor jointly and severally agrees as follows."

(b)The first paragraph of Section 3 of the Guaranty Agreement is hereby amended
and restated in its entirety to read as follows:

"3.Obligations Absolute.  The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, by any Lender, the Administrative Agent, or the Borrower or
any other obligor on any of the Guarantied Obligations, or by any other act or
thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of any Guarantor or would otherwise
operate as a discharge of any Guarantor as a matter of law or equity.  Each of
the Guarantors agrees that the Guarantied Obligations will be paid and performed
strictly in accordance with the terms of the Loan Documents (including for
purposes of this Section each Lender Provided Interest Rate Hedge).  Without
limiting the generality of the foregoing, each Guarantor hereby consents to, at
any time and from time to time, and the joint and several obligations of each
Guarantor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following:"

2.8Amendment to the Pledge Agreement. Effective as of the consummation of the
Project Falcon Acquisition, the Pledge Agreement is hereby amended by amending
and restating Schedule "A" in its entirety and replacing with the corresponding
Schedule "A" attached hereto as Exhibit C-2.

2.9New Lender Joinder.  In consideration of any New Lender becoming a Lender
under the Amended Credit Agreement, such New Lender agrees that effective as of
the Amended Credit Agreement Effective Date it shall become, and shall be deemed
to be, a Lender under the Amended Credit Agreement and each of the other Loan
Documents and agrees that from and after the Amended Credit Agreement Effective
Date and so long as such New Lender remains a party to the Amended Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Amended
Credit Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Commitment) to the benefits, rights and remedies set forth
therein and in each of the other Loan Documents.  Each New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Amended Credit Agreement (including any modifications thereof or supplements or
waivers thereto) as will be in effect on the Amended Credit Agreement Effective
Date, and (ii) the executed original of its Note dated as of the Amended Credit
Agreement Effective Date issued by the Borrower under the Amended Credit
Agreement in the appropriate amount as set forth on Schedule 1.1(B) attached
hereto in Exhibit B-2, if so requested by New Lender pursuant to Section 2.7 of
the Amended Credit Agreement.

8

--------------------------------------------------------------------------------

 

The Commitments and Ratable Shares of New Lender and each of the other Lenders
to be effective the Amended Credit Agreement Effective Date are as set forth on
Schedule 1.1(B), as amended, attached hereto as Exhibit B-2. New Lender is
executing and delivering this Amendment as of the First Amendment Closing Date
and acknowledges that it shall: (A) participate in all Loans borrowed by the
Borrowers on and after the Amended Credit Agreement Effective Date according to
its Ratable Share; and (B) participate in all Letters of Credit outstanding on
and after the Amended Credit Agreement Effective Date according to its Ratable
Share.

10.

Assignment of Interests of JPMC; Reallocation of Commitment.  Effective as of
the Amended Credit Agreement Effective Date JPMC shall sell and assign its
Commitments under the Existing Credit Agreement to the Lenders party to the
Amended Credit Agreement (which Commitments shall be reallocated among such
Lenders pursuant to Section 2.3 of this Amendment) and, upon the Amended Credit
Agreement Effective Date, JPMC shall cease to be a Lender under the Amended
Credit Agreement and any other documents or instruments delivered pursuant
thereto.

2.10Conditions Precedent to the Amended Credit Agreement Effective Date. The
Amended Credit Agreement and the other terms and provisions set forth in this
Article II (including with respect to Project Falcon Acquisition), shall be
effective (the "Amended Credit Agreement Effective Date") upon satisfaction of
each of the following conditions precedent:

(a)Officer's Certificate.  The Administrative Agent shall have received a
certificate of each of the Loan Parties signed by an Authorized Officer, dated
as of the Amended Credit Agreement Effective Date, stating that (i) all
representations and warranties of the Loan Parties set forth in the Amended
Credit Agreement, after giving pro forma effect to the Project Falcon
Acquisition are true and correct in all material respects, except for
representations and warranties which (A) specifically refer to an earlier date
which shall have been true and correct in all material respects as of such
earlier date referred to therein, and (B) are qualified by materiality which
will be true and correct in all respects (ii) the Loan Parties are in compliance
with each of the covenants and conditions in this Amendment and the Amended
Credit Agreement, (iii) no Event of Default or Potential Default exists, and
(iv) no Material Adverse Change has occurred since the First Amendment Closing
Date.

(b)Secretary's Certificates.  The Administrative Agent shall have received  a
certificate dated as of the Amended Credit Agreement Effective Date and signed
by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to: (i) all action taken by such Loan Party in
connection with this Amendment (including in connection with the Project Falcon
Acquisition); (ii) the names of the Authorized Officers authorized to sign the
Loan Documents on behalf of such Loan Party and their true signatures; (iii)
copies of its organizational document as in effect on the Amended Credit
Agreement Effective Date certified by the appropriate state official where such
documents are filed in a state office or the fact that the previously delivered
organizational documents of such Loan Party are still in full force and effect
and have not been amended; and (iv) certificates from the appropriate state
officials as to the continued existence and good standing of such Loan Party in
each state where organized and qualified to do business (except for the states
in which New Guarantor is qualified to do business which shall be delivered on a
post-closing basis in accordance with Section 1.9 hereof).

9

--------------------------------------------------------------------------------

 

(c)Legal Opinion.  The Administrative Agent and Lenders shall have received a
written opinion of counsel to the Loan Parties, in form and substance
satisfactory to the Administrative Agent, dated as of the Amended Credit
Agreement Effective Date.

(d)Covenant Compliance Certificate.  The Administrative Agent shall have
received as of the Amended Credit Agreement Effective Date, and after giving pro
forma effect to the Project Falcon Acquisition (i) a duly completed Covenant
Compliance Certificate (including the calculations), evidencing compliance with
the financial covenants set forth in Sections 8.2.16 and 8.2.17 of the Amended
Credit Agreement of Borrower, after giving effect to the Amended Credit
Agreement and the consummation of the Project Falcon Acquisition, signed by an
Authorized Officer of the Borrower,  and (ii) evidence that (x) the Leverage
Ratio is not greater than 3.75 to 1.00 and (y) Borrower and its subsidiaries
have liquidity of at least $20,000,000, each such calculation to be made on a
pro forma basis after giving effect to the Project Falcon Acquisition and the
Amended Credit Agreement.

(e)Lien Searches.  The Administrative Agent shall have received "bring down"
lien searches in acceptable scope and with results acceptable to the
Administrative Agent for each of the Loan Parties.

(f)Projections.  The Administrative Agent shall have received pro forma
projections for the years 2018 through 2022 (including a balance sheet and
statements of income and cash flow), including assumptions used in preparing
forecast financial statements, satisfactory to the Administrative Agent.

(g)Consent, Approvals and Restrictions. The Administrative Agent shall have
received evidence (i) that all material consents, regulatory approvals and
licenses (including Hart-Scott-Rodino clearance, if required, and all applicable
state and local regulatory bodies) required to effectuate the transactions
contemplated by this Amendment, and (ii) of the absence of any legal or
regulatory prohibitions or restrictions in connection with the transactions
contemplated by this Amendment.

(h)Notes.  Borrower shall have executed and delivered (x) amended and restated
promissory notes evidencing the Revolving Credit Loans and (y) new promissory
notes evidencing the Term Loans, each dated the Amended Credit Agreement
Effective Date, to be held in escrow by the Administrative Agent until the
Amended Credit Agreement Effective Date.

(i)Project Falcon Acquisition Agreement. The Administrative Agent shall have
received a certified copy of the Project Falcon Acquisition Agreement, together
with each other document, agreement and instrument relating to the acquisition
(including drafts of any organizational document filings to be filed upon
closing of the Project Falcon Acquisition), in each case, reasonably
satisfactory to the Administrative Agent.

(j)Project Falcon Target Financial Statements. The Administrative Agent shall
have received Project Falcon Target's December 31, 2017 financial statements,
which financial statements shall be (i) prepared in accordance with the
IAS-IFRS, and (i) audited in accordance with U.S. Generally Accepted Auditing
Standards, it being understood and

10

--------------------------------------------------------------------------------

 

acknowledged that the Financial Statements shall be either prepared in or
translated to the English language.

(k)Updated Schedules.The Administrative Agent shall have received all applicable
updated Schedules to the Amended Credit Agreement after giving effect to the
Project Falcon Acquisition, in each case in form and substance satisfactory to
the Administrative Agent.

(l)Bringdown of Representations and Warranties. As of the Amended Credit
Agreement Effective Date and after giving effect to the Amended Credit Agreement
and the Project Falcon Acquisition, the representations, warranties, covenants
and agreements set forth in Article III of this Amendment shall be true and
correct; it being understood and agreed that for the purposes of this Section
2.10(l) and the bringdown of the representations, warranties, covenants and
agreements contained in Article III of this Amendment, each reference to
"Existing Credit Agreement" in Article III shall mean the Amended Credit
Agreement after giving effect to the Project Falcon Acquisition.

(m)Fees.  The Borrower shall have paid to the Administrative Agent (x) all fees
due and owing pursuant to those certain Fee Letters dated as of February 18,
2018 by and among the Borrower, the Administrative Agent, and PNC Capital
Markets LLC, and (y) any costs and expenses of the Administrative Agent,
including without limitation, reasonable fees of the Administrative Agent's
counsel in connection with this Amendment.

2.11Project Falcon Post-Closing Matters.

(a)No later than ten (10) Business Days after the Amended Credit Agreement
Effective Date, the Administrative Agent shall have received satisfactory
evidence of the consummation of the Project Falcon Acquisition in accordance
with the terms thereof.

(b)No later than sixty (60) Business Days after the consummation of the Project
Falcon Acquisition, the Borrower shall (i) execute a share pledge agreement
governed by Luxembourg law in form and substance satisfactory to the
Administrative Agent, in favor of the Administrative Agent for the benefit of
the Lenders and (ii) deliver such other documents reasonably requested by the
Administrative Agent to effectuate such share pledge, each in form and substance
satisfactory to the Administrative Agent.

(c)No later than ninety (90) Business Days after the consummation of the Project
Falcon Acquisition, the Loan Parties shall cause all Domestic Subsidiaries
acquired in connection with the Project Falcon Acquisition to execute a
Guarantor Joinder and join this Agreement and the other applicable Loan
Documents as a Guarantor, and (ii) deliver such other documents reasonably
requested by the Administrative Agent relating to such Guarantor Joinder, such
as lien searches, opinion of counsel, secretary certificates and insurance
certificates.

Article III
GENERAL

3.1Representations, Warranties and Covenants.  The Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows; it being understood and agreed that each
reference herein to this Section 3.1

11

--------------------------------------------------------------------------------

 

to the "Existing Credit Agreement" shall mean the Existing Credit Agreement as
amended by Article I hereof:

(a)the Borrower's and Guarantors' obligations under the Existing Credit
Agreement are and shall remain secured by the Collateral, pursuant to the terms
of the Existing Credit Agreement, the joinder language contained in this
Amendment and the other Loan Documents;

(b)the Borrower and each of the Guarantors possesses all of the powers requisite
for it to enter into and carry out the transactions of the Borrower and such
Guarantor referred to herein and to execute, enter into and perform the terms
and conditions of this Amendment, the Existing Credit Agreement and the other
Loan Documents to which it is a party and any other documents contemplated
herein that are to be performed by the Borrower or such Guarantor; any and all
actions required or necessary pursuant to the Borrower's or such Guarantor's
organizational documents or otherwise have been taken to authorize the due
execution, delivery and performance by the Borrower and such Guarantor of the
terms and conditions of this Amendment; the officers of the Borrower and each
Guarantor executing this Amendment are the duly elected, qualified, acting and
incumbent officers of such Loan Party and hold the titles set forth below their
names on the signature lines of this Amendment; and such execution, delivery and
performance will not conflict with, constitute a default under or result in a
breach of any applicable law or any agreement, instrument, order, writ,
judgment, injunction or decree to which the Borrower or such Guarantor is a
party or by which the Borrower or such Guarantor or any of its properties is
bound, and that all consents, authorizations and/or approvals required or
necessary from any third parties in connection with the entry into, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment, the Existing Credit Agreement, the other Loan Documents and the
transactions contemplated hereby have been obtained by the Borrower and such
Guarantor and are full force and effect;

(c)this Amendment, the Existing Credit Agreement, and the other Loan Documents
constitute the valid and legally binding obligations of the Borrower and each
Guarantor, enforceable against the Borrower and each Guarantor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

(d)all representations and warranties made by the Borrower and each Guarantor in
the Existing Credit Agreement and the other Loan Documents are true and correct
in all material respects (or in the case of any such representation and warranty
that is qualified by materiality or reference to Material Adverse Change, in all
respects), except for representations and warranties which (i) specifically
refer to an earlier date which shall have been true and correct in all material
respects as of such earlier date referred to therein, and (ii) are qualified by
materiality which will be true and correct in all respects and the Borrower and
each Guarantor has complied with all covenants and undertakings in the Existing
Credit Agreement (after giving effect to Article 1) and the other Loan
Documents;

12

--------------------------------------------------------------------------------

 

(e)this Amendment is not a substitution, novation, discharge or release of the
Borrower's or any Guarantor's obligations under the Existing Credit Agreement
(after giving effect to Article 1)  or any of the other Loan Documents, all of
which shall and are intended to remain in full force and effect;

(f)no Event of Default or Potential Default has occurred and is continuing under
the Existing Credit Agreement or the other Loan Documents; there exist no
defenses, offsets, counterclaims or other claims with respect to the Borrower's
or any Guarantor's obligations and liabilities under the Existing Credit
Agreement or any of the other Loan Documents; and

(g)the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Existing Credit Agreement, the Guaranty
Agreement, and the other Loan Documents applicable to it, each as modified
hereby.

3.2Incorporation into the Existing Credit Agreement and other Loan
Documents.  This Amendment shall be incorporated into the Existing Credit
Agreement by this reference and each reference to the Credit Agreement that is
made in the Existing Credit Agreement or any other document executed or to be
executed in connection therewith shall hereafter be construed as a reference to
the Existing Credit Agreement as amended hereby.  The term "Loan Documents" as
defined in the Existing Credit Agreement shall include this Amendment.

3.3Severability.  If any one or more of the provisions contained in this
Amendment, the Existing Credit Agreement, or the other Loan Documents shall be
held invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Existing Credit Agreement or the other Loan Documents shall not in any way be
affected or impaired thereby, and this Amendment shall otherwise remain in full
force and effect.

3.4Successors and Assigns.  This Amendment shall apply to and be binding upon
the Borrower and each Guarantor in all respects and shall inure to the benefit
of each of the Administrative Agent and the Lenders and their respective
successors and assigns, provided that neither the Borrower nor any Guarantor may
assign, transfer or delegate its duties and obligations hereunder.  Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment, the Existing
Credit Agreement or any of the other Loan Documents, it being the intention of
the parties hereto that this Amendment and all of its provisions and conditions
are for the sole and exclusive benefit of the Borrower, the Guarantors, the
Administrative Agent and the Lenders.

3.5Reimbursement of Expenses.  The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.

13

--------------------------------------------------------------------------------

 

3.6Counterparts.  This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

3.7Entire Agreement.  This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof.  No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

3.8Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

3.9No Novation.  This Amendment amends the Existing Credit Agreement, but is not
intended to constitute, and does not constitute, a novation of the Obligations
of the Borrower and/or the Guarantors under the Existing Credit Agreement or any
other Loan Document.

3.10Construction.  The rules of construction set forth in Section 1.2
[Construction] of the Existing Credit Agreement shall apply to this Amendment.

3.11Governing Law.  This Amendment shall be deemed to be a contract under the
laws of the State of Florida and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER:

 

SUN HYDRAULICS CORPORATION,                            a Florida corporation

 

 

By: /s/ Tricia Fulton

Tricia Fulton, Chief Financial Officer

 

 




[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

GUARANTOR:

 

ENOVATION CONTROLS, LLC,                             an Oklahoma limited
liability company

 

 

 

By:

Sun Hydraulics Corporation,
its managing member

 

 

By: /s/ Tricia Fulton____________________

Tricia Fulton, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW GUARANTOR:

 

SUN HYDRAULICS, LLC,
a Florida limited liability company

 

 

By:

Sun Hydraulics Corporation,
its sole manager

 

 

By: /s/ Tricia Fulton

Tricia Fulton, Chief Financial Officer

 

 




[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent and,
individually, as a Lender

 

 

By: /s/ Nathan Lorton

Nathan Lorton, Senior Vice President




[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

SUNTRUST BANK,

as a Lender

 

 

 

By: /s/ David A. Ernst

Name: David A. Ernst

Title: Vice President

 

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,

as a Lender

 

 

 

By: /s/ Danny Riley

Name: Danny Riley

Title: Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

 

 

 

By: /s/ Adam Muhib

Name: Adam Muhib

Title: Director

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

BMO HARRIS BANK, N.A.,

as a Lender

 

 

 

By: /s/ Betsy Phillips

Name: Betsy Phillips

Title: Director

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

By: /s/ Suzannah Valdivia

Name: Suzannah Valdivia

Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,

as a Lender

 

 

 

By: /s/ Michael King

Name: Michael King

Title: Authorized Signatory

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

SYNOVUS BANK,

as a Lender

 

 

 

By: /s/ Michael Sawicki

Name: Michael Sawicki

Title: Director, Corporate Banking

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

EXHIBIT A

[The Amended Credit Agreement]

See attached

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

PRICING GRID--

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO



Level


Leverage
Ratio


Commitment
Fee

Letter of Credit Fee

Base Rate Spread

Euro Rate Spread




I



Less than 1.00 to 1.00

 

0.175%

 

1.25%

 

0.25%

 

1.25%





II


Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00

 

0.20%

1.50%

0.50%

1.50%





III


Greater than or equal to 1.75 to 1.00 but less than 2.50  to 1.00

0.25%

1.75%

0.75%

1.75%





IV


Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00

0.25%

2.00%

1.00%

2.00%

 

V

 

Greater than or equal to 3.25 to 1.00

 

0.30%

 

2.25%

 

1.25%

 

2.25%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a)

The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be determined on the Closing Date based on the
Leverage Ratio computed on such date pursuant to a Compliance Certificate to be
delivered on the Closing Date.

 

--------------------------------------------------------------------------------

 

(b)

The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end.  Any increase or decrease in the Applicable Margin, the Applicable
Commitment Fee Rate or the Applicable Letter of Credit Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of Borrower].  If a Compliance Certificate is not delivered when
due in accordance with such Section 8.3.3, then the rates in Level V shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

(c)

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.9 [Letter of Credit
Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default].  The Borrower's obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 1 of 2

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders




Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans




Commitment




Ratable Share

Name: PNC Bank, National Association
Address: One Tampa City Center

201 North Franklin Street, Suite 1500

Tampa, FL 33602
Attention: John M. Astrab IV, Vice President
Telephone:  (813) 350-4541
Telecopy:  (813) 221-3953

 

Name: PNC Bank, National Association

Address:  500 First Avenue

Pittsburgh, PA 15219

Mailstop: P7-PFSC-04-T

Attention:  J. Brian Hays

Telephone:  (412) 762-0915

Telecopy: (412) 762-8672

 






$88,000,000

 

 

 

 

 

$22,000,000






$110,000,000






22.00000000%

 

Name: SunTrust Bank
Address:3333 Peachtree Road, NE, 5th Floor

Mail Code GA-ATL-0244

Attention: David Ernst, Vice President
Telephone:  (404) 926-5402

Attention:   Trellis Hand

Telephone:   (770) 352-5003
Telecopy:  (404-588-4406

 

 

 






$72,000,000

 

 

 

 

 

$18,000,000






$90,000,000






18.000000000%

 

--------------------------------------------------------------------------------

 

Name: Fifth Third Bank
Address: 201 E. Kennedy Boulevard, Suite 1800

Tampa, Florida 33602
Attention: Danny Riley
Telephone:  (813) 306-2573
Telecopy:  (813) 306-2529

Attention:  Bonnie Stroup

Telephone:  (513) 358-4107

Telecopy:  (513) 358-3480

 






$56,000,000

 

 

 

 

 

$14,000,000






$70,000,000






14.000000000%

Name: Regions Bank

Address: 1180 West Peachtree Street NW

Attention:  Adam Muhib

Telephone:  404-279-7447

Telecopy:  404-221-4361

 






$56,000,000

 

 

 

 

 

$14,000,000






$70,000,000






14.000000000%

Name: BMO Harris Bank
Address: 135 N. Pennsylvania, 9th Floor, Indianapolis, Indiana 46204

Attention: Betsy Phillips
Telephone:  (317) 269-1291
Telecopy:  (317) 269-2169

Attention:  Christine Casper

Telephone:  (262) 938-8805

Telecopy:  (262) 938-8684






$44,000,000

 

 

 

 

 

$11,000,000






$55,000,000






11.000000000%

Name: KeyBank National Association

Address: 127 Public Square

OH-01-27-0628

Cleveland, OH 44114

Attention: Suzannah Valdivia

Telephone: (216) 689-3589

Telecopy:  (216) 689-4649

 






$44,000,000

 

 

 

 

 

$11,000,000






$55,000,000






11.000000000%

 

--------------------------------------------------------------------------------

 

Name: Morgan Stanley
Address: 1585Broadway Avenue

New York, NY 10036

Attention: Jonathan Dworkin
Telephone: (212) 761-7071
Telecopy:  (718) 233-2132

 

 

 






$20,000,000

 

 

 

 

 

$5,000,000






$25,000,000






5.000000000%

Name: Synovus Bank
Address: 3280 Peachtree Rd.

NE Building, 100 5th Floor Atlanta, Georgia 30305
Attention: Michael Sawicki, Director
Telephone:  (678) 578-1927
Telecopy:  (888) 338-8565

Attention:  Megan Self

Telephone:  (404) 364-2140

Telecopy:  (888) 338-8565

 






$20,000,000

 

 

 

 

 

$5,000,000






$25,000,000






5.000000000%  

 

 

 

Total

 

 

$400,000,000

 

 

$100,000,000

 

 

$500,000,000

 

 

100%

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 2 of 2

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

PNC Bank, National Association

201 North Franklin Street, Suite 1500

Tampa, Florida 33602

Attention: John Astrab, Vice President

Telephone:813-350-4541

Telecopy:813-221-3953

With a Copy To:

Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:Agency Services

Telephone:412 762 6442

Telecopy:412 762 8672

BORROWER:

Sun Hydraulics Corporation

1500 West University Parkway

Sarasota, Florida 34243

Attention: Tricia L. Fulton, Chief Financial Officer

Telephone:941-362-1200


GUARANTORS:

Sun Hydraulics, LLC

Enovation Controls, LLC

1500 West University Parkway

Sarasota, Florida 34243

Attention: Tricia L. Fulton, Chief Financial Officer

Telephone:941-362-1200

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

Amendment to Schedule A to Pledge Agreement effective as of the Amended Credit
Agreement Effective Date

SCHEDULE A
TO
AMENDED AND RESTATED PLEDGE AGREEMENT

Description of Pledged Collateral

A.Companies

Pledgor and Jurisdiction of Formation

Pledged Company and Jurisdiction of Formation

Pledged Share Type and Amount of Ownership

Sun Hydraulics Corporation,

a Florida corporation

 

 

Sun Hydraulics Corporation,

a Florida corporation

 

 

Sun Hydraulics Corporation,

a Florida corporation

 

 

 

Sun Hydraulics Corporation, a Florida corporation




Enovation Controls, LLC,

an Oklahoma limited liability company

 

 

 

 

 

Enovation Controls, LLC,

an Oklahoma limited liability company

 

 

Enovation Controls, LLC,

an Oklahoma limited liability company

Sun Hydraulics Korea Corporation, a Korea corporation

 

 

Sun Hydraulik Holdings Ltd., a UK corporation

 

 

Sun Hydraulics, LLC, a Florida limited liability company

 

 

 

Enovation Controls, LLC, an Oklahoma limited liability company

              

FWMurphy Int’l Trading (Shanghai) Co., Ltd., a company with limited liability
incorporated under the Law of the People’s Republic of China Concerning
Enterprises with Sole Foreign Investment.

 

Enovation Controls Europe, Ltd, a private company limited by shares organized
under the laws of England and Wales

 

Enovation Controls India Private Limited, a Company Limited by Shares under the
laws of India

 

221,000 shares of stock equal to 65% of Pledgor’s ownership in pledged Company

 

208,206 ordinary shares of £4.75 each equal to 65% of Pledgor’s ownership in
pledged Company

 

1 Unit, a 100% Membership Interest equal to 100% of Pledgor’s ownership in
pledged Company

 

A 100% Percentage Interest, equal to 100% of Pledgor’s ownership in pledged
company

 

65% of Pledgor’s ownership in Pledged Company

 

 

 

 

 

 

5,850 Ordinary Shares, equal to 65% of Pledgor’s ownership in Pledged Company

 

 

6,500 Equity Shares, equal to 65% of Pledgor’s ownership in Pledged Company

 

 

--------------------------------------------------------------------------------

Sun Hydraulics Corporation,

a Florida corporation

 

Polyusus Lux IV S.à r.l., a private limited liability company duly incorporated,
organized and existing under the laws of Luxembourg

1,388,478,021 ordinary shares and 6,842,550,000 preference shares equal to 65%
of Pledgor’s ownership in Pledged Company

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

Exhibit 1.1(N)(3) [Form of Term Note] to Amended Credit Agreement effective as
of the Amended Credit Agreement Effective Date.

 

EXHIBIT 1.1(N)(3)

  FORM OF TERM NOTE

$_______Pittsburgh, Pennsylvania

___, 2018

FOR VALUE RECEIVED, the undersigned, SUN HYDRAULICS CORPORATION, a Florida
corporation (herein called the "Borrower"), hereby unconditionally promises to
pay to the order of ___________________ (the "Lender"), the principal sum of
_________(US$_______) pursuant to Section 3.1 [Term Loan Commitments] of that
certain Amended and Restated Credit Agreement, dated as of November 22, 2016,
among the Borrower, the Guarantors now or hereafter party thereto, the Lenders
now or hereafter party thereto, and PNC Bank, National Association, as
administrative agent for the Lenders (hereinafter referred to in such capacity
as the "Administrative Agent") (as amended, restated, modified, or supplemented
from time to time, the "Credit Agreement"), payable by 1:00 p.m. Pittsburgh time
to the Lender in the amount and at such times as set forth in Section 3.2
[Nature of Lender’s Obligations with Respect to Term Loans; Repayment Terms] of,
or as otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement.  If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action.  Upon the occurrence and during the continuation of an Event of
Default, and at the Administrative Agent's discretion or upon written demand by
the Required Lenders, the Borrower shall pay interest on the entire principal
amount of the then outstanding Term Loans evidenced by this Term Note (this
"Note") and all other obligations due and payable to the Lender pursuant to the
Credit Agreement and the other Loan Documents at a rate per annum as set forth
in Section 4.3 [Interest After Default] of the Credit Agreement.  Such interest
rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds or such Optional Currency as has been selected by
the Borrower in accordance with the Credit Agreement.

 

--------------------------------------------------------------------------------

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein.  The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified.  The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns.  All references herein to the "Borrower" and the "Lender" shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Florida without giving effect to its conflict of laws
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $2,450.00 HAVE BEEN PAID TO THE FLORIDA
DEPARTMENT OF REVENUE IN CONNECTION WITH THE EXECUTION OF THIS NOTE.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer.

 

 

SUN HYDRAULICS CORPORATION,                                   a Florida
corporation

By:

Tricia Fulton, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Note]

 




 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[The Amended Credit Agreement]




 

--------------------------------------------------------------------------------

 

 

                                                 CUSIP NO. (REVOLVING CREDIT
FACILITY) 86676RAB8

                                                              CUSIP NO. (TERM
LOAN FACILITY) 86676RAC6

 

$400,000,000.00 AMENDED AND RESTATED REVOLVING CREDIT FACILITY
$100,000,000 TERM LOAN FACILITY


CREDIT AGREEMENT

 

by and among

 

SUN HYDRAULICS CORPORATION, a Florida corporation

 

and

 

THE LENDERS PARTY HERETO

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

PNC CAPITAL MARKETS LLC,

as Joint Lead Arranger and Sole Bookrunner

 

and


SunTrust Robinson Humphrey, Inc.,

as Joint Lead Arranger

 

and

 

SunTrust Bank,

as Syndication Agent

 

and

 

Fifth Third Bank and Regions Bank, as Documentation Agents

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

Dated as of November 22, 2016, as amended by that certain First Amendment,
Consent and Joinder to Credit Agreement dated as of April 1, 2018

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

1. CERTAIN DEFINITIONS

9

1.1 Certain Definitions.

9

1.2 Construction.

35

1.3 Accounting Principles; Changes in GAAP.

36

1.4 Currency Calculations

36

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

37

2.1 Revolving Credit Commitments.

37

2.1.1 Revolving Credit Loans; Optional Currency Loans.

37

2.1.2 Swing Loan Commitment.

37

2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

37

2.3 Commitment Fees.

37

2.4 Intentionally Deleted.

38

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

38

2.5.1 Revolving Credit Loan Requests.

38

2.5.2 Swing Loan Requests.

38

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

39

2.6.1 Making Revolving Credit Loans.

39

2.6.2 Presumptions by the Administrative Agent.

39

2.6.3 Making Swing Loans.

40

2.6.4 Repayment of Revolving Credit Loans.

40

2.6.5 Borrowings to Repay Swing Loans.

40

2.6.6 Swing Loans Under Cash Management Agreements.

40

2.7 Notes.

41

2.8 Use of Proceeds.

41

2.9 Letter of Credit Subfacility.

41

2.9.1 Issuance of Letters of Credit.

41

2.9.2 Letter of Credit Fees.

42

2.9.3 Disbursements, Reimbursement.

42

2.9.4 Repayment of Participation Advances.

44

2.9.5 Documentation.

44

2.9.6 Determinations to Honor Drawing Requests.

44

2.9.7 Nature of Participation and Reimbursement Obligations.

45

2.9.8 Indemnity.

46

2.9.9 Liability for Acts and Omissions.

46

2.9.10 Issuing Lender Reporting Requirements.

48

2.10 Defaulting Lenders.

48

2.11 Increase in Commitments.

49

2.12 Utilization of Commitments in Optional Currencies.

51

(i)

--------------------------------------------------------------------------------

 

2.12.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans

that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.

52

2.13 European Monetary Union.

52

3. TERM LOAN

53

3.1 Term Loan Commitments.

53

3.2 Nature of Lenders' Obligations with Respect to Term Loans; Repayment Terms.

53

4. INTEREST RATES

54

4.1 Interest Rate Options.

54

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate.

54

4.1.2 Term Loan Interest Rate Options.

54

4.1.3 Interest Act (Canada).

54

4.1.4 Rate Calculations; Rate Quotations.

55

4.2 Interest Periods.

55

4.2.1 Amount of Borrowing Tranche.

55

4.2.2 Renewals.

55

4.2.3 No Conversion of Optional Currency Loans.

55

4.3 Interest After Default.

55

4.3.1 Letter of Credit Fees, Interest Rate.

55

4.3.2 Other Obligations.

56

4.3.3 Acknowledgment.

56

4.4 Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available.

56

4.4.1 Unascertainable.

56

4.4.2 Successor Euro Rate Index.

56

4.4.3 Illegality; Increased Costs.

57

4.4.4 Optional Currency Not Available.

57

4.4.5 Administrative Agent's and Lender's Rights.

58

4.5 Selection of Interest Rate Options.

58

5. PAYMENTS

59

5.1 Payments.

59

5.2 Pro Rata Treatment of Lenders.

59

5.3 Sharing of Payments by Lenders.

60

5.4 Presumptions by Administrative Agent.

60

5.5 Interest Payment Dates.

61

5.6 Voluntary Prepayments.

61

5.6.1 Right to Prepay.

61

5.6.2 Replacement of a Lender.

62

5.6.3 Designation of a Different Lending Office.

63

5.7 Mandatory Prepayments.

63

5.7.1 Sale of Assets and Recovery Events.

63

5.7.2 Equity Issuances.

63

5.7.3 Debt Issuances.

63

5.7.4 Currency Fluctuations.

64

5.7.5 Application Among Interest Rate Options.

64

(ii)

--------------------------------------------------------------------------------

 

5.8 Increased Costs.

64

5.8.1 Increased Costs Generally.

64

5.8.2 Capital Requirements.

65

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

65

5.8.4 Delay in Requests.

65

5.8.5 Additional Reserve Requirements.

66

5.9 Taxes.

66

5.9.1 Issuing Lender.

66

5.9.2 Payments Free of Taxes.

66

5.9.3 Payment of Other Taxes by the Loan Parties.

66

5.9.4 Indemnification by the Loan Parties.

66

5.9.5 Indemnification by the Lenders.

67

5.9.6 Evidence of Payments.

67

5.9.7 Status of Lenders.

67

5.9.8 Treatment of Certain Refunds.

69

5.9.9 Survival.

69

5.10 Indemnity.

70

5.11 Settlement Date Procedures.

70

5.12 Currency Conversion Procedures for Judgments.

71

5.13 Indemnity in Certain Events.

71

6. REPRESENTATIONS AND WARRANTIES

71

6.1 Representations and Warranties.

71

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.

71

6.1.2 Subsidiaries; Investment Companies.

71

6.1.3 Validity and Binding Effect.

72

6.1.4 No Conflict; Material Agreements; Consents.

72

6.1.5 Litigation.

72

6.1.6 Financial Statements.

72

6.1.7 Margin Stock.

73

6.1.8 Full Disclosure.

73

6.1.9 Taxes.

73

6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.

73

6.1.11 Liens in the Collateral.

74

6.1.12 Insurance.

74

6.1.13 ERISA Compliance.

74

6.1.14 Environmental Matters.

75

6.1.15 Solvency.

75

6.1.16 Anti-Terrorism Laws.

75

6.1.17 EEA Financial Institution.

75

6.1.18 Material Contracts; Burdensome Restrictions.

75

6.1.19 Employment Matters.

75

6.2 Updates to Schedules.

75

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

76

(iii)

--------------------------------------------------------------------------------

 

7.1 First Loans and Letters of Credit.

76

7.1.1 Deliveries.

76

7.1.2 Payment of Fees.

77

7.2 Each Loan or Letter of Credit.

78

8. COVENANTS

78

8.1 Affirmative Covenants.

78

8.1.1 Preservation of Existence, Etc.

78

8.1.2 Payment of Liabilities, Including Taxes, Etc.

78

8.1.3 Maintenance of Insurance.

78

8.1.4 Maintenance of Properties and Leases.

79

8.1.5 Visitation Rights.

79

8.1.6 Keeping of Records and Books of Account.

79

8.1.7 Compliance with Laws; Use of Proceeds.

79

8.1.8 Further Assurances.

79

8.1.9 Anti-Terrorism Laws; International Trade Law Compliance.

80

8.1.10 Keepwell.

80

8.2 Negative Covenants.

80

8.2.1 Indebtedness.

80

8.2.2 Liens; Lien Covenants.

81

8.2.3 Guaranties.

81

8.2.4 Loans and Investments.

82

8.2.5 Dividends and Related Distributions.

82

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

82

8.2.7 Dispositions of Assets or Subsidiaries.

84

8.2.8 Affiliate Transactions.

84

8.2.9 Subsidiaries, Partnerships and Joint Ventures.

85

8.2.10 Continuation of or Change in Business.

85

8.2.11 Fiscal Year.

85

8.2.12 Issuance of Stock.

85

8.2.13 Changes in Organizational Documents.

85

8.2.14 Intentionally Deleted.

85

8.2.15 Intentionally Deleted.

86

8.2.16 Maximum Leverage Ratio.

86

8.2.17 Minimum Interest Coverage Ratio.

86

8.2.18 Intentionally Deleted.

86

8.2.19 Limitation on Negative Pledges.

86

8.3 Reporting Requirements.

86

8.3.1 Quarterly Financial Statements.

86

8.3.2 Annual Financial Statements.

87

8.3.3 Certificate of the Borrower.

87

8.3.4 Notices.

87

9. DEFAULT

88

9.1 Events of Default.

88

9.1.1 Payments Under Loan Documents.

88

9.1.2 Breach of Warranty.

88

(iv)

--------------------------------------------------------------------------------

 

9.1.3 Anti-Terrorism Laws.

88

9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.

88

9.1.5 Breach of Other Covenants.

89

9.1.6 Defaults in Other Agreements or Indebtedness.

89

9.1.7 Final Judgments or Orders.

89

9.1.8 Loan Document Unenforceable.

89

9.1.9 Uninsured Losses; Proceedings Against Assets.

89

9.1.10 Events Relating to Pension Plans and Multiemployer Plans.

89

9.1.11 Change of Control.

89

9.1.12 Relief Proceedings.

89

9.2 Consequences of Event of Default.

90

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

90

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

90

9.2.3 Set-off.

90

9.2.4 Enforcement of Rights and Remedies.

91

9.2.5 Application of Proceeds.

91

10. THE ADMINISTRATIVE AGENT

92

10.1 Appointment and Authority.

92

10.2 Rights as a Lender.

92

10.3 Exculpatory Provisions.

93

10.4 Reliance by Administrative Agent.

93

10.5 Delegation of Duties.

94

10.6 Resignation of Administrative Agent.

94

10.7 Non-Reliance on Administrative Agent and Other Lenders.

95

10.8 No Other Duties, Etc.

95

10.9 Administrative Agent's Fee.

95

10.10 Authorization to Release Collateral and Guarantors.

95

10.11 No Reliance on Administrative Agent's Customer Identification Program.

95

11. MISCELLANEOUS

96

11.1 Modifications, Amendments or Waivers.

96

11.1.1 Increase of Commitment.

96

11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.

96

11.1.3 Release of Collateral or Guarantor.

96

11.1.4 Miscellaneous.

96

11.2 No Implied Waivers; Cumulative Remedies.

97

11.3 Expenses; Indemnity; Damage Waiver.

97

11.3.1 Costs and Expenses.

97

11.3.2 Indemnification by the Borrower.

98

11.3.3 Reimbursement by Lenders.

98

11.3.4 Waiver of Consequential Damages, Etc.

98

11.3.5 Payments.

99

11.4 Holidays.

99

11.5 Notices; Effectiveness; Electronic Communication.

99

(v)

--------------------------------------------------------------------------------

 

11.5.1 Notices Generally.

99

11.5.2 Electronic Communications.

99

11.5.3 Change of Address, Etc.

100

11.6 Severability.

100

11.7 Duration; Survival.

100

11.8 Successors and Assigns.

100

11.8.1 Successors and Assigns Generally.

100

11.8.2 Assignments by Lenders.

101

11.8.3 Register.

102

11.8.4 Participations.

102

11.8.5 Certain Pledges; Successors and Assigns Generally.

103

11.9 Confidentiality.

103

11.9.1 General.

103

11.9.2 Sharing Information With Affiliates of the Lenders.

104

11.10 Counterparts; Integration; Effectiveness.

104

11.10.1 Counterparts; Integration; Effectiveness.

104

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

105

11.11.1 Governing Law.

105

11.11.2 SUBMISSION TO JURISDICTION.

105

11.11.3 WAIVER OF VENUE.

105

11.11.4 SERVICE OF PROCESS.

105

11.11.5 WAIVER OF JURY TRIAL.

106

11.12 USA Patriot Act Notice.

106

11.13 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

106

11.14 Amended and Restated Credit Agreement.

106




(vi)

--------------------------------------------------------------------------------

 

 

 

 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1.1(A)

-PRICING GRID

SCHEDULE 1.1(B)

-COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(C)

- CONSOLIDATED EBITDA SCHEDULE FOR PROJECT COLOGNE

SCHEDULE 1.1(D)

- CONSOLIDATED EBITDA SCHEDULE FOR PROJECT FALCON

SCHEDULE 1.1(P)(1) -

PERMITTED LIENS

SCHEDULE 1.1(P)(2) -

PERMITTED INVESTMENTS

SCHEDULE 6.1.1

-QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

-SUBSIDIARIES

SCHEDULE 6.1.14

-ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.1.3

- INSURANCE REQUIREMENTS RELATING TO  

COLLATERAL

SCHEDULE 8.2.1-PERMITTED INDEBTEDNESS

 

EXHIBITS

EXHIBIT 1.1(A)

-ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(C)

- COLLATERAL ASSIGNMENT

EXHIBIT 1.1(G)(1)

-GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

-GUARANTY AGREEMENT

EXHIBIT 1.1(I)(1)

- INDEMNITY

EXHIBIT 1.1(I)(2)

-INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

-REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

-SWING LOAN NOTE

EXHIBIT 1.1(N)(3)

-TERM NOTE

EXHIBIT 1.1(P)(1)

- PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

-PLEDGE AGREEMENT

EXHIBIT 1.1(S)

-SECURITY AGREEMENT

EXHIBIT 2.5.1

-LOAN REQUEST

EXHIBIT 2.5.2

-SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

(vii)

--------------------------------------------------------------------------------

 

EXHIBIT 5.9.7(C)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 8.2.6

- ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3-COMPLIANCE CERTIFICATE

 

(viii)

--------------------------------------------------------------------------------

Exhibit 99.1

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of November 22, 2016 and is made by and among SUN
HYDRAULICS CORPORATION, a Florida corporation (the "Borrower"), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), PNC
CAPITAL MARKETS LLC, in its capacity as Joint Lead Arranger and Sole Bookrunner,
SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A., in their
respective capacity as Joint Lead Arrangers, SunTrust Bank and JPMorgan Chase
Bank, N.A., in their respective capacity as Co-Syndication Agents, BMO Harris
Bank N.A., in its capacity as Documentation Agent, and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement.

The Borrower previously requested and the "Lenders" party to the Original Credit
Agreement agreed to provide a revolving credit facility to the Borrower in an
aggregate principal amount not to exceed $100,000,000, as evidenced by that
certain Credit Agreement dated as of July 29, 2016 (the "Original Credit
Agreement").  The Borrower (i) requested the Lenders to increase the revolving
credit facility up to an aggregate principal amount not to exceed $300,000,000
as of the Closing Date and (ii) further requested the Lenders to increase the
revolving credit facility up to an aggregate principal amount not to exceed
$400,000,000 and provide a term loan facility up to an aggregate amount not to
exceed $100,000,000 as of the Amended Credit Agreement Effective Date,
collectively, as evidenced by this Agreement which amends, restates and
supersedes the Original Credit Agreement in its entirety.  In consideration of
their mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

Article IVCERTAIN DEFINITIONS

4.1Certain Definitions.

  In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Acquisition shall mean, individually and/or collectively, the Project Cologne
Acquisition and the Project Falcon Acquisition.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  For purposes of this

9

--------------------------------------------------------------------------------

 

definition, "control" of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

Amended Credit Agreement Effective Date shall have the meaning set forth in the
First Amendment.

Anti-Terrorism Laws shall mean, with respect to any Loan Party, any Laws
applicable to such Loan Party relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, or
anti-corruption, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws, all as amended, supplemented or replaced from
time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading "Commitment Fee."

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."

Applicable Margin shall mean, as applicable:

1.the percentage spread to be added to the Base Rate applicable to Loans under
the Base Rate Option based on the Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "Base Rate Spread",

2.the percentage spread to be added to the Euro Rate applicable to Loans under
the Euro Rate Option based on the Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "Euro Rate Spread".

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Sale shall mean any disposition or series of dispositions by the Borrower
or any of its Subsidiaries after the date hereof of the type described in
clauses  (iv), (v) and (vi) of Section 8.2.7 [Dispositions of Assets or
Subsidiaries].

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section
11.8.2 [Assignments by Lenders], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer or Treasurer of such Loan
Party, any manager or the members (if member managed) in the case of any Loan
Party which is a limited liability company, or such other individuals,
designated by written notice to the Administrative Agent from the Borrower,
authorized to execute notices, reports and other documents on behalf of such
Loan Party required hereunder.  The Borrower may amend such list of individuals
from time to time by giving written notice of such amendment to the
Administrative Agent.

10

--------------------------------------------------------------------------------

 

Bail-In Action shall mean, the exercise of any Write-Down and Conversion Powers
by the Applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options] or Section 4.1.2(i) [Term Loan Base Rate
Option], as applicable.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which date shall be a Business Day.

Borrowing Tranche shall mean each specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro Rate Option applies which are in Dollars
or in the same Optional Currency advanced under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and if the applicable Business Day relates
to any Loan to which the Euro Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission or any successor
agency.

11

--------------------------------------------------------------------------------

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any new Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean (a) any "person" or "group" (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the "beneficial owner" (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the Capital Stock of the Borrower, or (b) in any twelve (12)
month period, occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated.

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent's Customer Identification Program].

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be November 22, 2016.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean the collateral under (i) the Security Agreement, (ii) the
Pledge Agreement, (iii) the Collateral Assignment, and (iv) the Patent,
Trademark and Copyright Security Agreement.

Collateral Assignment shall mean the Collateral Assignment in the form of
Exhibit 1.1(C).

Collateral Document(s) shall have the meaning specified in Section 6.1.11.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment, Term Loan Commitment and, in the case of PNC, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and Swing Loan Commitment of all of the
Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

12

--------------------------------------------------------------------------------

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Computation Date shall have the meaning specified in Section 2.12.1 [Period
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Laws and Letters of Credit Outstanding; Repayment in Same
Currency].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consideration shall mean, with respect to any Permitted Acquisition, the
aggregate, without duplication, of: (a) the cash paid by any of the Loan
Parties, directly or indirectly, to the seller in connection therewith, (b) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, (c) any guaranty given
or incurred by any Loan Party in connection therewith, and (d) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.  

Consolidated EBITDA for any period of determination shall mean (i) the sum of
(a) net income, (b) depreciation, (c) amortization, (d) other non-cash charges
to net income (excluding non-cash charges that are expected to become cash
charges in a future period or that are reserves for future cash charges), (e)
interest expense, (f) income tax expense, (g) one-time fees and expenses
relating to this Agreement and the Acquisitions to the extent reducing net
income in such period of determination not to exceed $19,000,000 in the
aggregate, (h) notwithstanding the limitation set forth in the immediately
preceding clause, 100% of the contingent consideration expense incurred during
fiscal year 2017 related to the Project Cologne Acquisition as described to the
Administrative Agent prior to the First Amendment Closing Date to the extent
reducing net income in such period , (i) 100% of any contingent consideration
expense related to future acquisitions to the extent reducing net income in such
period, and (j) other one-time operating, acquisition, and restructuring charges
not to exceed $10,000,000 in the aggregate, minus (ii) non-cash credits to net
income (excluding non-cash credits that represent an accrual or reserve for a
future or potential future cash payment), in each case of the Borrower and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP.  For any period of determination in which a Loan Party has completed a
Material Permitted Acquisition, Consolidated EBITDA shall be calculated on a pro
forma basis for such period as if such Material Permitted Acquisition had
occurred on the first (1st) day of such period, as evidenced by pro forma
financial statements in form and substance satisfactory to the Administrative
Agent, in each case determined and consolidated for the Borrower and its
Subsidiaries in accordance with GAAP.  Project Cologne Consolidated EBITDA shall
be allowed based on the Schedule attached as Schedule 1.1(C) attached
hereto.  Following the acquisition of Project Falcon, Project Falcon
Consolidated EBITDA shall be allowed based on the Schedule attached as Schedule
1.1(D) attached hereto.

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is controlled by or is in control of a Person described in clause
(a) above.  For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for

13

--------------------------------------------------------------------------------

 

such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5(ii) [Additional Reserve
Requirements].  Notwithstanding the foregoing, if the Daily LIBOR Rate as
determined above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's, as applicable, receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Borrower, as the case may be, (d) has become the subject of a Bankruptcy
Event or (e) has failed at any time to comply with the provisions of Section 5.3
[Sharing of Payments by Lenders] with respect to purchasing participations from
the other Lenders, whereby such Lender's share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders or (f) becomes subject to a Bail-In Action (as
to such Lender or any direct or indirect parent of such Lender).

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of

14

--------------------------------------------------------------------------------

 

attachment on its assets or permit such Person (or such Official Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Domestic Subsidiary shall mean each Subsidiary of Borrower or any other U.S.
domestic Loan Party domiciled in the United States which may now exist or which
may hereafter be acquired, formed or created.  

Drawing Date shall have the meaning specified in Section 2.9.3.1.

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to  consolidated supervision with its parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing,

15

--------------------------------------------------------------------------------

 

extraction, treatment, recycling, refining, reclamation, labeling, packaging,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of regulated substances; (vi) the presence of contamination;
(vii) the protection of endangered or threatened species; and (viii) the
protection of environmentally sensitive areas.

Equity Issuances shall mean issuances of equity of a Loan Party that result in
cash proceeds.

Equity Reinvestment Notice shall mean a written notice executed by an Authorized
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Equity Issuance to make an investment and/or acquisition permitted
pursuant to Section 8.2.4 [Loans and Investments] within one hundred eighty
(180) days of receipt of the Net Cash Proceeds.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency in exchange for
such Reference Currency at a time determined by Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

Equivalent Currency shall have the meaning specified in the definition of
"Equivalent Amount".

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Section 4041(e) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any member of the ERISA Group.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under

16

--------------------------------------------------------------------------------

 

common control and all other entities which, together with the Borrower, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(1)
of ERISA.

Euro shall refer to the lawful currency of the Participating Member States.

Euro Rate shall mean the following:

(a)

with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to which
the Euro Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which U.S. Dollar deposits are offered by leading banks in the London
interbank deposit market), rounded upwards, if necessary, to the nearest 1/100th
of 1% per annum (with .005% being rounded up), or the rate which is quoted by
another source selected by the Administrative Agent as an authorized information
vendor for the purpose of displaying rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for U.S. Dollars
for an amount comparable to such Borrowing Tranche and having a borrowing date
and a maturity comparable to such Interest Period.  The Administrative Agent
shall give prompt notice to the Borrower of the Euro Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

(b)

with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which the relevant Optional Currency is offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% (with .005% being rounded up) per annum, or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which such applicable
Optional Currencies are offered by leading banks in the London interbank deposit
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period as the Relevant Interbank Market
offered rate for deposits in the Euros or British Pounds Sterling, for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest.  The Administrative
Agent shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

(c)

with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the "CDOR Rate")
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, rounded to the nearest
1/100th of 1% (with .005% being rounded up) per annum, at approximately 11:00
a.m. Eastern Time, two Business Days prior to the commencement of such Interest
Period, or if such day is not a Business Day, then on the immediately preceding
Business Day, provided that if such rate does not appear on the Bloomberg page
BTMM CA on such day the CDOR Rate on such day shall be the rate for such period
applicable to Canadian Dollar bankers’ acceptances quoted by a bank listed in
Schedule I

17

--------------------------------------------------------------------------------

 

of the Bank Act (Canada), as selected by the Administrative Agent, as of 11:00
a.m. Eastern Time on such day or, if such day is not a Business Day, then on the
immediately preceding Business Day.

(d)

with respect to Optional Currency Loans denominated in Australian Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Australian Bank Bill Swap Bid Rate or the successor thereto as
approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Sydney, Australia time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Australian Dollars with a maturity comparable to such Interest
Period.

(e)

With respect to any Loans available at a Euro Rate, if at any time, for any
reason, the source(s) for the Euro Rate described above for the applicable
currency or currencies is no longer available,  then the Administrative Agent
may determine a comparable replacement rate at such time (which determination
shall be conclusive absent manifest error).

(f)

Notwithstanding the foregoing, if the Euro Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

Euro Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro Rate Option] or Section 4.1.2(ii) [Term Loan Euro Rate
Option], as applicable.

Euro Rate Termination Date shall have the meaning specified in Section 4.4.2
[Successor Euro Rate Index].

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a

18

--------------------------------------------------------------------------------

 

Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean, with respect to the Revolving Credit Commitments and
the Term Loan Commitments, the date which is the five year anniversary of the
Amended Credit Agreement Effective Date.

FATCA shall mean Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the "Federal
Funds Effective Rate" as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the "Federal Funds

19

--------------------------------------------------------------------------------

 

Effective Rate" for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an "Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

First Amendment shall mean that certain First Amendment, Consent and Joinder to
Credit Agreement, dated as of April 1, 2018, by and among the Borrower, the
Guarantors party thereto, the Lenders party thereto and Administrative Agent.

First Amendment Closing Date shall mean April 1, 2018.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Direct Subsidiary shall mean each first tier, direct foreign Subsidiary
of Borrower or any other U.S. domestic Loan Party which may now exist or which
may hereafter be acquired, formed or created.  As of the date hereof, each of
Sun Hydraulics Korea Corporation and Sun Hydraulik Holdings Ltd. are a Foreign
Direct Subsidiary.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person,

20

--------------------------------------------------------------------------------

 

any performance bond or other suretyship arrangement and any other form of
assurance against loss, except endorsement of negotiable or other instruments
for deposit or collection in the ordinary course of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors (and any Person who from time to time becomes a party
to the Guaranty Agreement, this Agreement and the other Loan Documents by
execution and delivery of a Guarantor Joinder) to the Administrative Agent for
the benefit of the Lenders.

Hostile Acquisition means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person, or by similar action if such Person is not a corporation, or as to
which such prior approval by resolutions of the board of directors of such
Person has not been withdrawn.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increasing Lender shall have the meaning specified in Section 2.11 [Increase in
Commitments].

Incremental Term Loan shall have the meaning specified in Section 2.11 [Increase
in Commitments]; Incremental Term Loans shall mean collectively all of the
Incremental Term Loans.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized and/or synthetic leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than thirty (30) days past due), (vi) any Guaranty of
Indebtedness for borrowed money, or (vii) joint venture and/or partnership debt
to the extent recorded on the corporate records of such Person.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

21

--------------------------------------------------------------------------------

 

Indemnity shall mean the Indemnity Agreement in the form of Exhibit 1.1(I)(1)
relating to possible environmental liabilities associated with any of the owned
or leased real property of the Loan Parties or their Subsidiaries.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to consolidated cash interest expense of the Borrower and
its Subsidiaries, each of the foregoing determined and calculated in accordance
with GAAP.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans and Term Loans bear interest under the
Euro Rate Option.  Subject to the last sentence of this definition, such period
shall be one, two, three or six Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the Euro Rate Option if the Borrower is renewing or
converting to the Euro Rate Option applicable to outstanding
Loans.  Notwithstanding the second sentence hereof: (A) any Interest Period
which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning specified in the
definition of "Lender Provided Interest Rate Hedge" in Section 1.1 [Certain
Definitions].

22

--------------------------------------------------------------------------------

 

Interest Rate Option shall mean any Euro Rate Option or Base Rate Option.

IRS shall mean the United States Internal Revenue Service or any successor
thereto.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time to issue Letters of Credit
hereunder.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes.  The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the "Interest Rate Hedge
Liabilities") by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
"Obligations" of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Interest Rate Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents, subject to the express
provisions of Section 9.2.5 [Application of Proceeds].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3.3.

23

--------------------------------------------------------------------------------

 

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1.1.

Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
consolidated Indebtedness of Borrower and its Subsidiaries on such date to (B)
Consolidated EBITDA (i) for the four fiscal quarters then ending if such date is
a fiscal quarter end or (ii) for the four fiscal quarters most recently ended if
such date is not a fiscal quarter end.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Collateral Assignment, Guaranty Agreement, the Indemnity, the Intercompany
Subordination Agreement, the Notes, the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreement and any other
instruments, certificates or documents delivered in connection herewith or
therewith.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5.1 [Loan Requests].

Loans shall mean collectively, and Loan shall mean individually, all Revolving
Credit Loans, Swing Loans and Term Loans or any Revolving Credit Loan, Swing
Loan or Term Loan, as applicable.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
would reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any of the
Obligations, or (d) impairs materially or would reasonably be expected to impair
materially the ability of the Administrative Agent or any of the Lenders, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

24

--------------------------------------------------------------------------------

 

Material Permitted Acquisition shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

Month, with respect to an Interest Period, shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period.  If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

Net Cash Proceeds shall mean in connection with any Asset Sale, any Recovery
Event, Equity Issuance or the issuance of any Indebtedness by a Loan Party, the
proceeds thereof in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys' fees, accountants' fees,
investment banking and other customary advisor fees, amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of an Asset Sale or Recovery Event
(other than any Lien pursuant to a Collateral Document) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).

New Lender shall have the meaning specified in Section 2.11(a) [Increasing
Lenders and New Lenders].

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and in the form of
Exhibit 1.1(N)(3) evidencing the Term Loan.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, and (iii) any Other Lender Provided Financial Service
Product.  Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.

25

--------------------------------------------------------------------------------

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Optional Currency shall mean the following lawful currencies:  Australian
Dollars, British Pounds Sterling, Canadian Dollars, Euros and any other currency
approved by Administrative Agent and all of the Lenders pursuant to
Section 2.13(iii) [European Monetary Union; Requests for Additional Optional
Currencies].  Subject to Section 2.13 [European Monetary Union], each Optional
Currency must be the lawful currency of the specified country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Commitments; Revolving Credit Loans].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or Affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

26

--------------------------------------------------------------------------------

 

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participating Member State shall mean any member State of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3.3.

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

Payment Date shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.

Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean at any time an "employee pension benefit plan" (as such
term is defined in Section 3(2) of ERISA) (including a "multiple employer plan"
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
"multiple employer" or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

Permitted Acquisition shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

27

--------------------------------------------------------------------------------

 

Permitted Investments shall mean:

1.direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America, and similar direct obligations of, or obligations
backed by the full faith and credit of, Australia, Canada, any Participating
Member State with a credit rating of not less than A by Standard & Poor’s, the
United Kingdom, and any other nation approved by the Administrative Agent;

2.commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;

3.demand deposits, time deposits or certificates of deposit maturing within one
year in commercial banks whose obligations are rated A-1, A or the equivalent or
better by Standard & Poor's or P-1, P-2 or the equivalent or better by Moody’s
Investors Service, Inc. on the date of acquisition;

4.money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)‑(iii) above;

5.corporate bonds that are rated BBB or better by Standard & Poor’s or Baa3 or
higher by Moody’s Investors Service, Inc. on the date of acquisition; and

6.the securities or other investments existing on the date of this Agreement set
forth on Schedule 1.1(P)(2) and not defined in any other clause of this
definition; provided that no additional securities or other investments shall be
added to Schedule 1.1(P)(2) after the date of this Agreement; and

7.investments made under the Cash Management Agreements or under cash management
agreements with any other Lenders.

Permitted Joint Venture shall mean (i) any joint venture (x) in which the
Borrower or any Subsidiary of Borrower holds not less than twenty percent
(20.0%) of the Capital Stock in such joint venture and retains an equivalent
amount of the voting control thereof, (y) for which the Borrower or such
Subsidiary of Borrower, as applicable, invested not more than $15,000,000
individually or $45,000,000 in the aggregate, and (z) with respect to which the
Borrower or such Subsidiary of Borrower, as applicable, has pledged such Capital
Stock in favor of the Administrative Agent for the benefit of the Lenders, and
(ii) any other joint venture the acquisition of which has been approved in
advance in writing by the Required Lenders.

Permitted Liens shall mean:

1.Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

2.Pledges or deposits made in the ordinary course of business to secure payment
of workmen's compensation, or to participate in any fund in connection with
workmen's compensation, unemployment insurance, old-age pensions, or other
social security programs or ERISA;

28

--------------------------------------------------------------------------------

 

3.Liens of mechanics, materialmen, warehousemen, carriers, or other like Liens,
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

4.Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for Interest Rate Hedge Liabilities or margining
related to commodities hedges) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

5.Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

6.Liens, security interests and mortgages in favor of the Administrative Agent
for the benefit of the Lenders and their Affiliates securing the Obligations
(including Lender Provided Interest Rate Hedges, and Other Lender Provided
Financial Services Obligations);

7.Any Lien existing on the date of this Agreement and described on Schedule
1.1(P)(1), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

8.Purchase Money Security Interests and capitalized leases; provided that (i)
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and capitalized leases shall not exceed $10,000,000 in
the aggregate outstanding at any time (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)(1)), and (ii) such Liens shall be limited to the assets acquired
with such purchase money financing or leased pursuant to such capital lease; and

9.The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(a)claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty; provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(b)claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;

29

--------------------------------------------------------------------------------

 

(c)claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(d)Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by the Borrower, each Guarantor, each
Domestic Subsidiary and each Foreign Direct Subsidiary to the Administrative
Agent for the benefit of the Lenders.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.

Project Cologne Acquisition shall mean the acquisition of all of the membership
interests of the Project Cologne Target pursuant to the terms of the Project
Cologne Acquisition Agreement.

Project Cologne Acquisition Agreement shall mean that certain Unit Purchase
Agreement dated November 7, 2016 by and among the Borrower, as the buyer,
Project Cologne Seller, as the sellers, and Project Cologne Target.

Project Cologne Seller shall mean Murphy Group, Inc., an Oklahoma corporation
and EControls Group, Inc., a Texas corporation.

Project Cologne Target shall mean Enovation Controls, LLC, an Oklahoma limited
liability company, individually and/or collectively with its Subsidiaries.

Project Falcon Acquisition shall mean the acquisition of all of the capital
stock interests of the Project Falcon Target pursuant to the terms of the
Project Falcon Acquisition Agreement.

30

--------------------------------------------------------------------------------

 

Project Falcon Acquisition Agreement shall mean that certain Share Purchase
Agreement dated February 18, 2018 by and among the Borrower, as the buyer,
Project Falcon Seller, as the sellers, and Project Falcon Target.

Project Falcon Seller shall mean Capvis IV C-Investors Faster L.P. and certain
other co-investors.

Project Falcon Target shall mean Polyusus LUX IV S.à r.l., a private limited
liability company (11) (société à responsabilité limitée) duly incorporated,
organized and existing under the laws of Luxembourg.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
"letter of credit or keepwell, support, or other agreement" for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean:

1.with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

2.with respect to a Lender's obligation to make Term Loans and receive payments,
interest, and fees related thereto, the proportion that such Lender's Term Loans
bear to the Term Loans of all of the Lenders.

3.with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender's Revolving Credit Commitment plus Term
Loan by (ii) the sum of the aggregate amount of the Revolving Credit Commitments
plus Term Loans of all Lenders; provided however that if the Revolving Credit
Commitments have terminated or expired, the computation in this clause shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments, and not on the current

31

--------------------------------------------------------------------------------

 

amount of the Revolving Credit Commitments and provided further in the case of
Section 2.10 [Defaulting Lenders] when a Defaulting Lender shall exist, "Ratable
Share" shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender's Commitment) represented by such Lender's Commitment.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Recovery Event shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries, including any event
described in clause (iii) of Schedule 8.1.3 hereof.

Reference Currency shall have the meaning specified in the definition of
"Equivalent Amount."

Reimbursement Obligation shall have the meaning specified in Section 2.9.3.1.

Reinvestment Notice shall mean a written notice executed by an Authorized
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair assets useful in its
business, other than current assets within one hundred eighty (180) days of
receipt of the Net Cash Proceeds.

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and in
relation to any other currencies, the applicable offshore interbank
market.  Notwithstanding the foregoing, the references to the currencies listed
in this definition shall only apply if such currencies are or become available
as Optional Currencies in accordance with the terms hereof.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

32

--------------------------------------------------------------------------------

 

Required Lenders shall mean

(i)If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(ii)If there exist three (3) or more Lenders, at least two (2) Lenders (other
than any Defaulting Lender) having more than 50% of the sum of (a) the aggregate
amount of the Revolving Credit Commitments of the Lenders (excluding any
Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender) and
(b) the aggregate outstanding amount of any Term Loans.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be

33

--------------------------------------------------------------------------------

 

required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of the directors or trustees (regardless of
any contingency which does or may suspend or dilute the voting rights) is at
such time owned directly or indirectly by such Person or one or more of such
Person's Subsidiaries, or (ii)  which is controlled or capable of being
controlled by such Person or one or more of such Person's Subsidiaries, or (iii)
any Foreign Direct Subsidiary.

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries; Investment Companies].

Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge.

Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $20,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

34

--------------------------------------------------------------------------------

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively, and Swing Loan shall mean separately, all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.

Target shall mean the Project Cologne Target.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Term Loan shall mean collectively, and individually, as applicable, all Term
Loans made to the Borrower pursuant to Section 3.1 [Term Loan Commitments]
and/or any Incremental Term Loans.

Term Loan Commitment shall mean, as to any Lender at any time, the amount set
forth opposite its name on Schedule 1.1(B) in the column labeled "Amount of
Commitment for Term Loans", as such Commitment is thereafter assigned or
modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

4.2Construction.

  Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation"; (ii) the words
"hereof," "herein," "hereunder," "hereto" and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person's
successors and assigns; (v) reference to any

35

--------------------------------------------------------------------------------

 

agreement, including this Agreement and any other Loan Document together with
the schedules and exhibits hereto or thereto, document or instrument means such
agreement, document or instrument as amended, modified, replaced, substituted
for, superseded or restated; (vi) relative to the determination of any period of
time, "from" means "from and including," "to" means "to but excluding," and
"through" means "through and including"; (vii) the words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall constitute
references to Eastern Standard Time or Eastern Daylight Time, as applicable.

4.3Accounting Principles; Changes in GAAP.

  Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing Statements
referred to in Section 6.1.6(i) [Historical Statements].  Notwithstanding the
foregoing, if the Borrower notifies the Administrative Agent in writing that the
Borrower wishes to amend any financial covenant in Section 8.2 [Negative
Covenants], any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2 [Negative Covenants], any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties' compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements], such reconciliation statements as shall
be reasonably requested by the Administrative Agent.

4.4Currency Calculations

.  All financial statements and Compliance Certificates shall be set forth in
Dollars.  For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, Optional Currencies shall be converted to Dollars in accordance with
GAAP.

36

--------------------------------------------------------------------------------

 

Article VREVOLVING CREDIT AND SWING LOAN FACILITIES

5.1Revolving Credit Commitments.

(a)Revolving Credit Loans; Optional Currency Loans.

  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
(each an "Optional Currency Loan") to the Borrower at any time or from time to
time on or after the date hereof to the Expiration Date; provided that after
giving effect to each such Loan (i) the aggregate Dollar Equivalent amount of
Revolving Credit Loans from such Lender shall not exceed such Lender's Revolving
Credit Commitment minus such Lender's Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations, (ii) the Revolving Facility Usage shall
not exceed the Revolving Credit Commitments, and (iii) no Revolving Credit Loan
to which the Base Rate Option applies shall be made in an Optional Currency.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.

(b)Swing Loan Commitment.

  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, PNC may, at its option,
cancelable at any time for any reason whatsoever, make swing loans in Dollars
(the "Swing Loans") to the Borrower at any time or from time to time after the
date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $20,000,000, provided that after
giving effect to such Loan, the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments of the Lenders.  Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.

5.2Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

  Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Loan Requests; Swing Loan Requests] in
accordance with its Ratable Share.  The aggregate Dollar Equivalent of each
Lender's Revolving Credit Loans outstanding hereunder to the Borrower at any
time shall never exceed its Revolving Credit Commitment minus its Ratable Share
of the outstanding Swing Loans and Letter of Credit Obligations.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

5.3Commitment Fees.

  Accruing from the date hereof until the Expiration Date, the Borrower agrees
to pay to the Administrative Agent for the account of each Lender according to
its Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal
to the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Dollar Equivalent amount of the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to PNC shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Commitment Fee
allocated by the

37

--------------------------------------------------------------------------------

 

Administrative Agent to all of the Lenders other than PNC, such portion of the
Commitment Fee shall be calculated (according to each such Lender's Ratable
Share) as if the Revolving Facility Usage excludes the outstanding Swing Loans);
provided, further, that any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  Subject
to the provisos in the directly preceding sentence, all Commitment Fees shall be
payable quarterly in arrears and in U.S. Dollars.

5.4Intentionally Deleted.

  

5.5Loan Requests; Swing Loan Requests.

(a)Loan Requests.

  Except as otherwise provided herein, the Borrower may from time to time prior
to the Expiration Date request the Lenders to make Revolving Credit Loans, or
renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans or Term Loans pursuant to Section 4.2 [Interest Periods], by
delivering to the Administrative Agent, not later than 10:00 a.m., (i) three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans in Dollars to which the Euro Rate Option applies or the
conversion to or the renewal of the Euro Rate Option for any Loans; (ii) not
later than 10:00 a.m., (a) four (4) Business Days prior to the proposed
Borrowing Date with respect to the making of Optional Currency Loans or the date
of conversion to or renewal of the Euro Rate Option for any Optional Currency
Loan, and (b) the same Business Day of the proposed Borrowing Date with respect
to the making of a Revolving Credit Loan to which the Base Rate Option applies
or the last day of the preceding Interest Period with respect to the conversion
to the Base Rate Option for any Loan, of a duly completed request therefor
signed by an Authorized Officer of the Borrower substantially in the form of
Exhibit 2.5.1 or a request by telephone from any Authorized Officer of the
Borrower immediately confirmed in writing by letter, facsimile or telex in such
form (each, a "Loan Request"), it being understood that the Administrative Agent
may rely on the authority of any Authorized Officer of the Borrower making such
a telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amount shall be in (x) the minimum
amount of $500,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche, (B) which Interest Rate Option shall apply to the proposed Dollar
denominated Loans comprising the applicable Borrowing Tranche, (C) the currency
in which such Revolving Credit Loans shall be funded if the Borrower elects an
Optional Currency, the applicable Interest Rate Option, and (D) an appropriate
Interest Period, if applicable.

(b)Swing Loan Requests.

  Except as otherwise provided herein, the Borrower may from time to time prior
to the Expiration Date request the Swing Loan Lender to make Swing Loans by
delivery to the Swing Loan Lender not later than 12:00 noon on the proposed
Borrowing Date of a duly completed request therefor signed by an Authorized
Officer of the Borrower substantially in the form of Exhibit 2.5.2 hereto or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex (each, a "Swing Loan Request"),

38

--------------------------------------------------------------------------------

 

it being understood that the Administrative Agent may rely on the authority of
any Authorized Officer of the Borrower making such a telephonic request without
the necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.

5.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

(a)Making Revolving Credit Loans.

  The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5 [Loan Requests; Swing Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying the information provided by the
Borrower, including the currency in which the Revolving Credit Loan is
requested, and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders' Obligations with Respect to Revolving Credit
Loans].  Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested currency (in the case of Optional Currency Loans, in
Dollars if so requested by the Administrative Agent) to the Administrative Agent
such that the Administrative Agent is able to, and the Administrative Agent
shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars or the requested Optional
Currency (as applicable) in immediately available funds at the Principal Office
prior to 2:00 p.m., on the applicable Borrowing Date; provided that if any
Lender fails to remit such funds to the Administrative Agent in a timely manner,
the Administrative Agent may elect in its sole discretion to fund with its own
funds, including funds in the requested Optional Currency, the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

(b)Presumptions by the Administrative Agent.

  Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Base Rate Loan, or, for Loans other than Base Rate
Loans, prior to the close of business the day before the Borrowing Date, that
such Lender will not make available to the Administrative Agent such Lender's
share of such Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.6.1 [Making
Revolving Credit Loans] and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in the appropriate currency with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate (or, for payments in an Optional Currency, the Overnight Rate), and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option.  If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender's Loan.  Any payment by the
Borrower shall be without prejudice to any claim the

39

--------------------------------------------------------------------------------

 

Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(c)Making Swing Loans.

  So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such
Swing Loan to the Borrower in U.S. Dollars only and in immediately available
funds at the Principal Office prior to 4:00 p.m. on the Borrowing Date.

(d)Repayment of Revolving Credit Loans.

  The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

(e)Borrowings to Repay Swing Loans.

  PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender's Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations.  Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Loan Requests] without regard to any of the
requirements of that provision.  PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5.1 [Loan Requests] are then satisfied) by the time PNC
so requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from PNC.

(f)Swing Loans Under Cash Management Agreements.

  In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.6.3 [Making Swing Loans], without the requirement for a specific
request from the Borrower pursuant to Section 2.5.2 [Swing Loan Requests], PNC
as the Swing Loan Lender may make Swing Loans to the Borrower in accordance with
the provisions of the agreements between the Borrower and such Swing Loan Lender
relating to the Borrower's deposit, sweep and other accounts at such Swing Loan
Lender and related arrangements and agreements regarding the management and
investment of the Borrower's cash assets as in effect from time to time (the
"Cash Management Agreements") to the extent of the daily aggregate net negative
balance in the Borrower's accounts which are subject to the provisions of the
Cash Management Agreements.  Swing Loans made pursuant to this Section 2.6.6 in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the
Borrower, both as to principal and interest, at the rates and times set forth in
the Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after such Swing Loan Lender has received written
notice of the occurrence of an Event of Default and so long as such shall
continue to exist, or, unless consented to by the Required Lenders, a Potential
Default and so long as such shall continue to exist, (v) if not repaid by the
Borrower in accordance with the provisions of the Cash Management Agreements, be
subject to each Lender's obligation pursuant to Section 2.6.5 [Borrowings to
Repay Swing Loans], and (vi) except as provided in the

40

--------------------------------------------------------------------------------

 

foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

5.7Notes.

  The Obligation of the Borrower to repay the aggregate unpaid principal amount
of the Revolving Credit Loans, Swing Loans and Term Loans made to it by each
Lender, together with interest thereon, shall be evidenced by a revolving credit
Note, a swing loan Note and a term Note, respectively, in each case dated the
Closing Date or the Amended Credit Agreement Effective Date, as applicable, or
pursuant to Section 2.11(a)(viii), payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment, Swing Loan Commitment or Term
Loan Commitment, as applicable, of such Lender.

5.8Use of Proceeds.

  The proceeds of the Loans shall be used to fund ongoing working capital,
capital expenditures, acquisitions (including the Acquisitions), shareholder
distributions permitted under this Agreement, other general corporate purposes,
and to pay fees and expenses in connection with this Agreement and the
Acquisitions.

5.9Letter of Credit Subfacility.

(a)Issuance of Letters of Credit.

  The Borrower or any Loan Party may at any time prior to the Expiration Date
request the issuance of a standby or trade letter of credit (each a "Letter of
Credit"), which may be denominated in either Dollars or an Optional Currency,
for its own account or the account of another Loan Party, or the amendment or
extension of an existing Letter of Credit, by delivering or transmitting
electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance.  The Borrower or such Loan Party shall authorize and
direct the Issuing Lender to name the Borrower or any Loan Party as the
"Applicant" or "Account Party" of each Letter of Credit.  Promptly after receipt
of any Letter of Credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof.

(i)Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the Expiration Date and provided further that in no event
shall (i) the Letter of Credit Obligations exceed, at any one time, $10,000,000
(the "Letter of Credit Sublimit") or (ii) the Revolving Facility Usage exceed,
at any one time, the Revolving Credit Commitments.  Each request by the Borrower
for the issuance, amendment or extension of a Letter of Credit shall be deemed
to be a representation by the Borrower that it

41

--------------------------------------------------------------------------------

 

shall be in compliance with the preceding sentence and with Section 7
[Conditions of Lending and Issuance of Letters of Credit] after giving effect to
the requested issuance, amendment or extension of such Letter of
Credit.  Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

(ii)Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Official Body or arbitrator shall by its terms purport to enjoin or restrain
the Issuing Lender from issuing the Letter of Credit, or any Law applicable to
the Issuing Lender or any request or directive (whether or not having the force
of law) from any Official Body with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it, or (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally.

(b)Letter of Credit Fees.

  The Borrower shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the "Letter of Credit Fee") equal to the
Applicable Letter of Credit Fee Rate on the daily amount available to be drawn
under each Letter of Credit, and (ii) to the Issuing Lender for its own account
a fronting fee equal to 0.125% per annum on the daily amount available to be
drawn under each Letter of Credit.  All Letter of Credit Fees and fronting fees
shall be computed on the basis of a year of 360 days and actual days elapsed and
shall be payable quarterly in arrears on each Payment Date following issuance of
each Letter of Credit.  The Borrower shall also pay (in Dollars) to the Issuing
Lender for the Issuing Lender's sole account the Issuing Lender's then in effect
customary fees and administrative expenses payable with respect to letters of
credit as the Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of letters of credit, which
customary fees and administrative expenses are set forth on a schedule provided
to the Borrower on or before the date hereof by the Issuing Bank and upon
request by the Borrower, provided that the Borrower shall not request delivery
of such schedule more than four (4) times in any calendar year.

(c)Disbursements, Reimbursement.

  Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender's Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively, in each case in the currency in which each Letter of
Credit is issued.

(i)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof.  Provided that it shall have

42

--------------------------------------------------------------------------------

 

received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender.  In the event the Borrower fails to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 2:00 p.m. on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans in U.S. Dollars (and, if the
Letter of Credit was denominated in another currency, in the Dollar Equivalent
amount to the amount paid by the Issuing Lender in such other currency on the
Drawing Date thereof) be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements.  Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.9.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.9.3.1 make available
to the Administrative Agent for the account of the Issuing Lender an amount in
Dollars in immediately available funds equal to its Ratable Share of the amount
of the drawing (and, if the Letter of Credit was denominated in another
currency, in the Dollar Equivalent amount to the amount paid by the Issuing
Lender in such other currency on the Drawing Date thereof), whereupon the
participating Lenders shall (subject to Section 2.9.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount.  If any Lender so notified
fails to make available to the Administrative Agent for the account of the
Issuing Lender the amount of such Lender's Ratable Share of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender's obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date.  The Administrative Agent and the Issuing Lender
will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

(iii)With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower's
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in the

43

--------------------------------------------------------------------------------

 

amount of such drawing (and, if the Letter of Credit was denominated in another
currency, in the Dollar Equivalent of the amount paid by the Issuing Lender in
such other currency on the Drawing Date thereof).  Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option.  Each Lender's payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.9.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a "Participation Advance") from such
Lender in satisfaction of its participation obligation under this Section 2.9.3.

(d)Repayment of Participation Advances.

(i)Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

(ii)If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.9 [Letter of Credit Subfacility] in reimbursement of a payment made
under any Letter of Credit or interest or fees thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate  (or, for any payment in an Optional Currency, the Overnight
Rate) in effect from time to time.

(e)Documentation.

  Each Loan Party agrees to be bound by the terms of the Issuing Lender's
application and agreement for letters of credit and the Issuing Lender's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

(f)Determinations to Honor Drawing Requests.

  In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof,

44

--------------------------------------------------------------------------------

 

the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

(g)Nature of Participation and Reimbursement Obligations.

  Each Lender's obligation in accordance with this Agreement to make the
Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.9.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:

(A)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(B)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Loan Requests; Swing Loan Requests], 2.6
[Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or
Letter of Credit] or as otherwise set forth in this Agreement for the making of
a Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9.3 [Disbursements,
Reimbursement];

(C)any lack of validity or enforceability of any Letter of Credit;

(D)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(E)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(F)payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

45

--------------------------------------------------------------------------------

 

(G)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(H)any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(I)any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Loan Party or Subsidiaries of a
Loan Party;

(J)any breach of this Agreement or any other Loan Document by any party thereto;

(K)the occurrence or continuance of an Insolvency Proceeding with respect to any
Loan Party;

(L)the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

(M)the fact that the Expiration Date shall have passed or this Agreement or the
Commitments hereunder shall have been terminated; and

(N)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing.

(h)Indemnity.

  The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction.

(i)Liability for Acts and Omissions.

  As between any Loan Party and the Issuing Lender, or the Issuing Lender's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Lender or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit

46

--------------------------------------------------------------------------------

 

or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) the failure
of the beneficiary of any such Letter of Credit, or any other party to which
such Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender's or its Affiliates rights or powers hereunder.  Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender's gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence.  In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses, or for any damages resulting from any change in the value of any
property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

47

--------------------------------------------------------------------------------

 

(j)Issuing Lender Reporting Requirements.

  Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

5.10Defaulting Lenders.

  Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(A)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(B)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification specifically
requiring the consent of such Lender or requiring the consent of each Lender
directly affected thereby;

(C)if any Swing Loans are outstanding or any Letter of Credit Obligations exist
at the time such Lender becomes a Defaulting Lender, then:

(1)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(2)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the Borrower's obligations corresponding to such Defaulting Lender's
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

(3)if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are cash collateralized;

(4)if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders

48

--------------------------------------------------------------------------------

 

pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and

(5)if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

(D)so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

5.11Increase in Commitments.

(1)Increasing Lenders and New Lenders.  The Borrower may request that (i) the
current Lenders increase their Revolving Credit Commitments or provide one or
more additional term loans (each, an "Incremental Term Loan") (any current
Lender which elects to increase its Revolving Credit Commitment or provide an
IncrementalTerm Loan shall be referred to as an "Increasing Lender") or (ii) one
or more new lenders (each a "New Lender") join this Agreement and provide a
Revolving Credit Commitment or an Incremental Term Loan hereunder, subject to
the following terms and conditions:

49

--------------------------------------------------------------------------------

 

1.No Obligation to Increase.  No current Lender shall be obligated to (x)
increase its Revolving Credit Commitment and/or provide an Incremental Term Loan
and any increase in the Revolving Credit Commitment and/or issuance of any
Incremental Term Loan by any current Lender shall be in the sole discretion of
such current Lender, or (y) provide an Incremental Term Loan and any Incremental
Term Loan provided by any Lender shall be in the sole discretion of Lender.

2.Defaults.  There shall exist no Events of Default or Potential Default prior
to giving effect to such increase or on the effective date of such increase
after giving effect to such increase.

3.Aggregate  Commitments.  The aggregate amount of all increases under this
Section 2.11 [Increase in Commitments] shall not exceed $200,000,000 and after
giving effect to such increase, the total Commitments shall not exceed
$700,000,000.  

4.Terms of Incremental Term Loans.  The Incremental Term Loans shall not mature
earlier than the Expiration Date.

5.Minimum Commitments.  The aggregate amount of the increases in the Revolving
Credit Commitments and Incremental Term Loans at any time provided by New
Lenders and/or an Increasing Lenders shall be at least $40,000,000.

6.Maximum Increases.  The aggregate number of increases of the Revolving Credit
Commitments and Incremental Term Loans shall not exceed three (3) such increases
during the term of this Agreement.

7.Resolutions; Opinion.  The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment and/or Incremental Term Loan has
been approved by such Loan Parties, and (2) an opinion of counsel addressed to
the Administrative Agent and the Lenders addressing the authorization and
execution of the Loan Documents entered into in connection therewith by, and
enforceability of such Loan Documents against, the Loan Parties.

8.Notes.  To the extent requested thereby, the Borrower shall execute and
deliver (1) to each Increasing Lender a replacement revolving credit Note and/or
term Note reflecting the new amount of such Increasing Lender's Commitments
after giving effect to the increase (and the prior Note issued to such
Increasing Lender shall be deemed to be automatically terminated and cancelled)
and (2) to each New Lender a revolving credit Note and/or term Note reflecting
the amount of such New Lender's Commitments.

9.Approval of New Lenders.  Any New Lender shall be subject to the approval of
the Administrative Agent and the Borrower.

10.Increasing Lenders.  Each Increasing Lender shall confirm its agreement to
increase its Commitments pursuant to an acknowledgement in a form acceptable to
the Administrative Agent, signed by it and the Borrower and delivered to the
Administrative Agent at least five (5)  days before the effective date of such
increase.

50

--------------------------------------------------------------------------------

 

11.New Lender Joinder.  Each New Lender shall execute a lender joinder pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Commitment in the amount set forth in such lender
joinder.

12.Fees.  Borrower shall pay any Commitment Fees, Letter of Credit Fees,
Administrative Agent’s Fee or other fees or amounts due from the Borrower under
this Agreement or the Administrative Agent’s Letter in connection with such
increase.  

13.Amendment.   Incremental Term Loans shall be effected by an amendment to this
Agreement setting forth the terms of the Incremental Term Loans executed by (x)
the Administrative Agent, (y) each Lender or New Lender agreeing to provide any
portion of the Incremental Term Loans, and (z) the Borrower and the Loan
Parties, and reaffirmations of the Loan Documents executed by the Borrower and
the Loan Parties, in each case in form and substance reasonably satisfactory to
the Administrative Agent.   Such amendment may, without the consent of the other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.11.

(2)Treatment of Outstanding Loans and Letters of Credit.  

1.Repayment of Outstanding Loans; Borrowing of New Loans.  On the effective date
of such increase, the Borrower shall repay all Loans then outstanding, subject
to the Borrower's indemnity obligations under Section 5.10 [Indemnity];
provided, that the Administrative Agent will use its reasonable efforts to
assist the Borrower in attempting to minimize such indemnity obligations under
Section 5.10 [Indemnity]; provided, further, that it may borrow new Loans with a
Borrowing Date on such date. Each of the Lenders shall participate in any new
Loans made on or after such date in accordance with their respective Ratable
Shares after giving effect to the increase in Revolving Credit Commitments
contemplated by this Section 2.11(b).

(B)Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans.  On the effective date of such increase, each Increasing Lender and
each New Lender: (1) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (2) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

(C)Adjustment of Sublimits. Upon any increase of the Revolving Credit
Commitments pursuant to this Section 2.11, the Borrower and the Administrative
Agent, on behalf of the Required Lenders, will negotiate in good faith to
consider increases, if appropriate and agreed to by the Borrower and the
Required Lenders, of the sublimits under the Revolving Credit Commitments, and
thresholds and baskets set forth in this Agreement, including without limitation
Article 8 hereof, to reflect the increase of the Revolving Credit Commitments
and the financial condition and business operations of the Borrower and its
consolidated Subsidiaries at such time.  Nothing in this Section 2.11(b)(ii)
shall obligate the Administrative Agent or the Lenders to agree to any revisions
to the sublimits, thresholds and/or baskets referenced herein.

5.12Utilization of Commitments in Optional Currencies.

51

--------------------------------------------------------------------------------

 

(a)Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.

  For purposes of determining utilization of the Revolving Credit Commitments,
the Administrative Agent will determine the Dollar Equivalent amount of (i) the
outstanding and proposed Revolving Credit Loans that are Optional Currency Loans
and Letters of Credit to be denominated in an Optional Currency as of the
requested Borrowing Date or date of issuance, as the case may be, (ii) the
outstanding Letter of Credit Obligations denominated in an Optional Currency as
of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii), and any other date on
which the Administrative Agent determines it is necessary or advisable to make
such computation, in its sole discretion, is referred to as a "Computation
Date").  Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made unless repayment in such currency is not
possible, in which case repayment shall be made in an alternative form of
payment approved by the Required Lenders.

5.13European Monetary Union.

 

(A)Payments In Euros Under Certain Circumstances.  If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in Euros and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
Euros as if such payment in Euros were a payment in an Optional
Currency).  Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

(B)Additional Compensation Under Certain Circumstances.  The Borrower agrees, at
the request of any Lender, to compensate such Lender for any loss, cost, expense
or reduction in return that such Lender shall reasonably determine shall be
incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein.  A certificate of any Lender
setting forth such Lender's determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(C)Requests for Additional Optional Currencies.  The Borrower may deliver to the
Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of "Optional Currency"
herein, provided that such currency

52

--------------------------------------------------------------------------------

 

must be freely traded in the offshore interbank foreign exchange markets, freely
transferable, freely convertible into Dollars and available to the Lenders in
the Relevant Interbank Market.  The Administrative Agent will notify the Lenders
of any such request promptly after the Administrative Agent receives such
request.  The Administrative Agent will promptly notify the Borrower of the
acceptance or rejection by the Administrative Agent and each of the Lenders of
the Borrower's request.  The requested currency shall be approved as an Optional
Currency hereunder only if the Administrative Agent and all of the Lenders
approve of the Borrower's request.

Article VITERM LOAN

6.1Term Loan Commitments.

  Subject to the terms and conditions hereof, and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make a Term Loan to the Borrower on the Amended Credit Agreement Effective Date
in Dollars in such principal amount as the Borrower shall request up to, but not
exceeding such Lender's Term Loan Commitment.

6.2Nature of Lenders' Obligations with Respect to Term Loans; Repayment Terms.

  The obligations of each Lender to make Term Loans to the Borrower shall be in
the proportion that such Lender's Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrower, but each Lender's Term Loan to the
Borrower shall never exceed its Term Loan Commitment.  The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder.  The Lenders shall have no obligation to make Term Loans
hereunder after the Second Amendment Closing Date.  The Term Loan Commitments
are not revolving credit commitments, and the Borrower shall not have the right
to borrow, repay and reborrow under Section 3.1 [Term Loan Commitments].  The
Term Loans shall be payable, with respect to principal, as follows (subject to
acceleration upon the occurrence of an Event of Default under this Agreement or
termination of this Agreement):  in consecutive quarterly installments,
calculated in accordance with the amortization schedule set forth below,
commencing on July 2, 2018 and continuing on each Payment Date thereafter, with
all remaining outstanding principal on the Term Loans due and payable in full on
the Expiration Date.

Year 1

5.0%

Year 2

5.0%

Year 3

7.5%

Year 4

7.5%

Year 5

10%

Expiration Date

Balance

 

53

--------------------------------------------------------------------------------

 

Article VIIINTEREST RATES

7.1Interest Rate Options.

  The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than six (6) Borrowing Tranches in the aggregate among
all of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrower may not request, convert to, or
renew the Euro Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the Euro Rate Option
shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrower to pay any indemnity under Section 5.10 [Indemnity]
in connection with such conversion.  If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender's highest lawful
rate, the rate of interest on such Lender's Loan shall be limited to such
Lender's highest lawful rate.  Interest on the principal amount of each Optional
Currency Loan shall be paid by the Borrower in such Optional Currency (unless
not possible in which case the Required Lenders may permit an alternative form
of payment).

(a)Revolving Credit Interest Rate Options; Swing Line Interest Rate.

  The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(A)Revolving Credit Base Rate Option:  A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(B)Revolving Credit Euro Rate Option:  A rate per annum equal to the Euro Rate
as determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

(b)Term Loan Interest Rate Options.

  The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loans:

(A)Term Loan Base Rate Option:  A fluctuating rate per annum equal to the Base
Rate plus the Applicable Margin, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

(B)Term Loan Euro Rate Option:  A rate per annum equal to the Euro Rate as
determined for each applicable Interest Period plus the Applicable Margin.

(c)Interest Act (Canada).

  For purposes of the Interest Act (Canada): (i) whenever any interest or fee
under this Agreement is calculated on the basis of a period of time other than a
calendar year, such rate used in such calculation, when expressed as an annual
rate, is equivalent to (x) such rate, multiplied by (y) the actual number of
days in the calendar

54

--------------------------------------------------------------------------------

 

year in which the period for which such interest or fee is calculated ends, and
divided by (z) the number of days in such period of time, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
under this Agreement, and (iii) the rates of interest stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.

(d)Rate Calculations; Rate Quotations.

  All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Daily LIBOR Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed or, in the case of interest in respect of Loans
denominated in Optional Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  The Borrower may call the
Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

7.2Interest Periods.

  At any time when the Borrower shall select, convert to or renew Loans under
the Euro Rate Option, the Borrower shall notify the Administrative Agent thereof
by delivering a Loan Request to the Administrative Agent (i) at least three (3)
Business Days prior to the effective date of such Loans under the Euro Rate
Option with respect to a Loan denominated in Dollars, and (ii) at least four (4)
Business Days prior to the effective date of such Loans under the Euro Rate
Option with respect to an Optional Currency Loan.  The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.  

Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro Rate Option:

(a)Amount of Borrowing Tranche.

  Each Borrowing Tranche of Loans under the Euro Rate Option shall be in
integral multiples of, and not less than, the respective amounts set forth in
Section 2.5.1 [Loan Requests]; and

(b)Renewals.

  In the case of the renewal of a Euro Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

(c)No Conversion of Optional Currency Loans.

  No Optional Currency Loan may be converted into a Loan with a different
Interest Rate Option, or a Loan denominated in a different Optional Currency.

7.3Interest After Default.

  To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:

(a)Letter of Credit Fees, Interest Rate.

  The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.00% per annum;

55

--------------------------------------------------------------------------------

 

(b)Other Obligations.

  Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable to Revolving
Credit Loans under the Base Rate Option plus an additional 2.00% per annum from
the time such Obligation becomes due and payable and until it is Paid In Full;
and

(c)Acknowledgment.

  The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk, and all
such interest shall be payable by Borrower upon demand by Administrative Agent.

7.4Rate Unascertainable; Successor Euro-Rate Index; Illegality; Increased Costs;
Deposits Not Available; Optional Currency Not Available.

(a)Unascertainable.

  If on any date on which a Euro Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(A)adequate and reasonable means do not exist for ascertaining such Euro Rate,
or

(B)a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.5
[Administrative Agent’s and Lender’s Rights].

(b)Successor Euro Rate Index.

  

(A)Notwithstanding anything herein to the contrary, if the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that either (a) (i) the circumstances set forth in Section 4.4.1
[Unascertainable] have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 [Unascertainable] have not arisen but
the applicable supervisor or administrator (if any) of a Euro Rate or an
Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the Euro Rate shall
no longer be used for determining interest rates for loans in Dollars or any
Optional Currency (either such date, a "Euro Rate Termination Date"), or (b) a
rate other than the Euro Rate has become a widely recognized benchmark rate for
newly originated loans in Dollars or an applicable Optional Currency in the U.S.
market, then the Administrative Agent may (in consultation with the Borrower)
choose a replacement index for the Euro Rate in respect of Loans under the Euro
Rate Option in Dollars or the applicable Optional Currency, as the case may be,
and make adjustments to applicable margins and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in Euro Rate based interest rate in effect prior to its replacement.

(B)The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding

56

--------------------------------------------------------------------------------

 

anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 11.1 [Modifications, Amendments or
Waivers]), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. on the tenth (10th)
Business Day after the date a draft of the amendment is provided to the Lenders,
unless the Administrative Agent receives, on or before such tenth (10th)
Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment.

(C)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a Euro Rate based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from the
Euro Rate to the replacement index and (y) yield-or risk-based differences
between the Euro Rate and the replacement index.

(D)Until an amendment reflecting a new replacement index in accordance with this
Section 4.4.2 is effective, each advance, conversion and renewal of a Loan under
the Euro Rate Option will continue to bear interest with reference to the Euro
Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a Euro
Rate Termination Date has occurred, then following the Euro Rate Termination
Date, all Loans as to which the Euro Rate Option would otherwise apply shall
automatically be converted to (x) if such Loan is in Dollars, the Base Rate
Option and (y) if such Loan is in an Optional Currency to which such Euro Rate
Termination Date applies, a Loan in Dollars under the Base Rate Option, in each
case, until such time as an amendment reflecting a replacement index and related
matters as described above is implemented.

(E)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

(c)Illegality; Increased Costs.

  If at any time any Lender shall have determined in good faith that:

(A)the making, maintenance or funding of any Loan to which a Euro Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(B)such Euro Rate Option will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any such Loan,

then the Administrative Agent shall have the rights specified in Section 4.4.5
[Administrative Agent’s and Lender’s Rights].

(d)Optional Currency Not Available.

  If at any time the Administrative Agent shall have determined that a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to any Optional Currency (including, without limitation, changes in
national or international financial, political or economic conditions or
currency exchange rates

57

--------------------------------------------------------------------------------

 

or exchange controls), then (i) the Administrative Agent shall notify the
Borrower of any such determination, and (ii) the Administrative Agent shall have
the rights specified in Section 4.4.5 [Administrative Agent's and Lender's
Rights].

(e)Administrative Agent's and Lender's Rights.

  In the case of any event specified in Section 4.4.1 [Unascertainable] above
and in the case of an event specified in Section 4.4.4 [Optional Currency Not
Available] above, the Administrative Agent shall promptly so notify the Lenders
and the Borrower thereof, and in the case of an event specified in Section 4.4.3
[Illegality; Increased Costs], such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the
Borrower.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a Euro Rate Option or select an Optional
Currency, as applicable, shall be suspended until the Administrative Agent shall
have later notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent's or such Lender's, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a Euro Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans.  If any Lender notifies the Administrative Agent of a
determination under Section 4.4.3 [Illegality; Increased Costs], the Borrower
shall, subject to the Borrower's indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of the Lender to which a Euro Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan or select
a different Optional Currency or Dollars, or (ii) prepay such Loan in accordance
with Section 5.6 [Voluntary Prepayments].  Absent due notice from the Borrower
of conversion or prepayment, such Loan shall automatically be converted to the
Base Rate Option otherwise available with respect to such Loan upon such
specified date.  If the Administrative Agent makes a determination under
Section 4.4.4 [Optional Currency Not Available] then, until the Administrative
Agent notifies the Borrower that the circumstances giving rise to such
determination no longer exist, (i) the availability of Loans in the affected
Optional Currency shall be suspended, (ii) the outstanding Loans in such
affected Optional Currency shall be converted into Dollar Loans (in an amount
equal to the Dollar Equivalent of such outstanding Optional Currency Loans) (x)
on the last day of the then current Interest Period if the Lenders may lawfully
continue to maintain Loans in such Optional Currency to such day, or (y)
immediately if the Lenders may not lawfully continue to maintain Loans in such
Optional Currency, and interest thereon shall thereafter accrue at the Base Rate
Option.

7.5Selection of Interest Rate Options.

  If the Borrower fails to select a new Interest Period to apply to any
Borrowing Tranche of Loans under the Euro Rate Option at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed
to have converted such Borrowing Tranche to the Base Rate Option, as applicable
to Revolving Credit Loans or Term Loans, as the case may be, commencing upon the
last day of the existing Interest Period,

58

--------------------------------------------------------------------------------

 

and such currency conversion to U.S. Dollars shall be determined by the
Administrative Agent at the time of conversion.

Article VIIIPAYMENTS

8.1Payments.

  All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans or Term Loans in U.S. Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
11:00 a.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate in the case of Loans or other amounts due in
Dollars, or the Overnight Rate in the case of Loans or other amounts due in an
Optional Currency, with respect to the amount of such payments for each day held
by the Administrative Agent and not distributed to the Lenders and the Borrower
shall have no obligation to reimburse such additional interest or any portion
thereof.  The Administrative Agent's and each Lender's statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement (including the Equivalent
Amounts of the applicable currencies where such computations are required) and
shall be deemed an "account stated".  All payments of principal and interest
made in respect of the Loans must be repaid in the same currency (whether
Dollars or the applicable Optional Currency) in which such Loan was made and all
Unpaid Drawings with respect to each Letter of Credit shall be made in the same
currency (whether Dollars or the applicable Optional Currency) in which such
Letter of Credit was issued; provided however that if repayment in an Optional
Currency is not reasonably possible, the Borrower may repay such Loans in
another currency or pursuant to an alternative form of payment approved by the
Required Lenders.  The Administrative Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the applicable Borrower with the Administrative
Agent.

8.2Pro Rata Treatment of Lenders.

  

(a)Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees and Letter of Credit Fees (but
excluding the Administrative Agent's Fee and the Issuing Lender's fronting fee)
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Sections 4.4.5 [Administrative Agent's and Lender's
Rights] in the case of an event specified in Section 4.4 [Rate Unascertainable;
Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal, interest, Commitment Fees and Letter of Credit Fees, as set forth
in this Agreement.  Notwithstanding any of the foregoing,

59

--------------------------------------------------------------------------------

 

each borrowing or payment or prepayment by the Borrower of principal, interest,
fees or other amounts from the Borrower with respect to Swing Loans shall be
made by or to PNC according to Section 2.6.5 [Borrowings to Repay Swing Loans].

(b)Term Loans shall be allocated to each Lender according to its Ratable Share
of such Term Loans, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal and interest (but excluding any fee in connection with any
Administrative Agent's Letter) shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.5
[Administrative Agent's and Lender's Rights] in the case of an event specified
in Section 4.4 [Rate Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or
5.8 [Increased Costs]) be payable ratably among the Lenders of Term Loans
entitled to such payment in accordance with the amount of principal and interest
as set forth in this Agreement.

8.3Sharing of Payments by Lenders.

  If any Lender shall, by exercising any right of setoff, counterclaim or
banker's lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its Loans or other obligations hereunder resulting in such
Lender's receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(A)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(B)the provisions of this Section 5.3 [Sharing of Payments by Lenders] shall not
be construed to apply to (x) any payment made by the Loan Parties pursuant to
and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 5.3 [Sharing of Payments by Lenders] shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

8.4Presumptions by Administrative Agent.

  Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the

60

--------------------------------------------------------------------------------

 

Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate (or,
for payments in an Optional Currency, the Overnight Rate) and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

8.5Interest Payment Dates.

  Interest on Loans to which the Base Rate Option applies shall be due and
payable in arrears on each Payment Date.  Interest on Loans to which the Euro
Rate Option applies shall be due and payable on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three (3)
Months, also on the 90th day of such Interest Period.  Interest on mandatory
prepayments of principal under Section 5.7 [Mandatory Prepayments] shall be due
on the date such mandatory prepayment is due.  Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated Expiration Date, upon acceleration or otherwise).

8.6Voluntary Prepayments.

(a)Right to Prepay.

  The Borrower shall have the right at its option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]).  Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans or Term Loans denominated in Dollars, and at least
four (4) Business Days prior to the date of prepayment of any Optional Currency
Loans, or no later than 1:00 p.m. on the date of prepayment of Swing Loans,
setting forth the following information:

(a)

the date, which shall be a Business Day, on which the proposed prepayment is to
be made;

(b)

a statement indicating the application of the prepayment among the Revolving
Credit Loans, the Term Loans and Swing Loans;

(c)

a statement indicating the application of the prepayment between Loans to which
the Base Rate Option applies and Loans and Optional Currencies to which the Euro
Rate Option applies; and

(d)

the total principal amount of such prepayment, which shall not be less than the
lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing Loan
or $100,000 for any Revolving Credit Loan or Term Loan.

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be

61

--------------------------------------------------------------------------------

 

due and payable on the date specified in such prepayment notice as the date on
which the proposed prepayment is to be made.  All Term Loan prepayments
permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be applied to
the unpaid installments of principal of the Term Loans in the inverse order of
scheduled maturities.  Except as provided in Section 4.4.5 [Administrative
Agent's and Lender's Rights], if the Borrower prepays a Loan but fails to
specify the applicable Borrowing Tranche which the Borrower is prepaying, the
prepayment shall be applied (i) first to Revolving Credit Loans and then to Term
Loans; and (ii) after giving effect to the allocations in clause (i) above and
in the preceding sentence, first to the Revolving Credit Loans and Term Loans to
which the Base Rate Option applies, then to Revolving Credit Loans and Term
Loans which are not Optional Currency Loans to which the Euro Rate Option
applies, then to Optional Currency Loans, then to Swing Loans to which the Base
Rate Option applies.  Any prepayment hereunder shall be subject to the
Borrower's Obligation to indemnify the Lenders under Section 5.10
[Indemnity].  Prepayments shall be made in the currency in which such Loan was
made unless otherwise directed by the Administrative Agent or agreed to by the
Required Lenders.

(b)Replacement of a Lender.

  In the event any Lender (i) gives notice under Section 4.4.3 [Illegality;
Increased Costs], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 11.1 [Modifications,
Amendments or Waivers], then in any such event the Borrower may, at its sole
option and expense, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.8 [Successors and Assigns]), all of its interests, rights (other than
existing rights to payments pursuant to Sections 5.8 [Increased Costs] or 5.9
[Taxes]) and obligations under this Agreement and the related Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(A)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8.2(iv);

(B)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and Participation Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 5.10 [Indemnity]) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(C)in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments the Borrower will be liable for thereafter; and

(D)such assignment does not conflict with applicable Law.

62

--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)Designation of a Different Lending Office.

  If any Lender requests compensation under Section 5.8 [Increased Costs], or
the Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.9 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment

8.7Mandatory Prepayments.

(a)Sale of Assets and Recovery Events.

  If the Borrower or any of its Subsidiaries receives Net Cash Proceeds from any
Asset Sales or Recovery Events, the Borrower shall make a mandatory prepayment
(subject to Borrower's indemnity obligations under Sections 5.8 [Increased
Costs] and 5.10 [Indemnity]) of principal on the Term Loans (a) if a
Reinvestment Notice has been given with respect to such Asset Sales or Recovery
Events, within one hundred eighty (180) days of the date of receipt by the
Borrower or any of its Subsidiaries of such Net Cash Proceeds in an amount equal
to the portion of such Net Cash Proceeds remaining un-reinvested at the
expiration of such one hundred eighty (180) day period, and (b) if no
Reinvestment Notice has been given with respect to such Asset Sales or Recovery
Events, within sixty (60) days of the date of receipt by the Borrower or any of
its Subsidiaries of such Net Cash Proceeds in an amount equal to 100% of such
Net Cash Proceeds.  All prepayments pursuant to this Section 5.7.1 shall be
applied to payment of the principal amount of the Term Loans by application to
the unpaid installments of principal in the reverse order of scheduled
maturities.

(b)Equity Issuances.

  Upon any Equity Issuances, the Borrower shall prepay (subject to Borrower's
indemnity obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity])
the Term Loans (a) if an Equity Reinvestment Notice has been given with respect
to such Equity Issuance, within one hundred eighty (180) days of the date of
receipt by the Borrower or any of its Subsidiaries of such Net Cash Proceeds in
an amount equal to the portion of such Net Cash Proceeds remaining un-reinvested
at the expiration of such one hundred eighty (180) day period, and (b) if no
Equity Reinvestment Notice has been given with respect to such Equity Issuance,
within five (5) Business Days of the date of receipt by the Borrower or any of
its Subsidiaries of such Net Cash Proceeds in an amount equal to 100% of such
Net Cash Proceeds. All prepayments pursuant to this Section 5.7.2 shall be
applied to payment of the principal amount of the Term Loans by application to
the unpaid installments of principal in the reverse order of scheduled
maturities.

(c)Debt Issuances.

  Upon the incurrence or issuance by any Loan Party or any of its Subsidiaries
of any Indebtedness not permitted to be incurred or issued in accordance with
Section 8.2.1 [Indebtedness], the Borrower shall prepay (subject to Borrower's

63

--------------------------------------------------------------------------------

 

indemnity obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity])
the Term Loans in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such debt isssuance, such prepayment to be effected within five (5)
Business Days following the receipt of the proceeds of such debt issuances.  All
prepayments pursuant to this Section 5.7.3 shall be applied to payment of the
principal amount of the Term Loans by application to the unpaid installments of
principal in the reverse order of scheduled maturities.

(d)Project Falcon Acquitision.

  If, for any reason, the Project Falcon Acquisition is not consummated within
thirty (30) days after the Amended Credit Agreement Effective Date, the Borrower
shall prepay (subject to Borrower's indemnity obligations under Sections 5.8
[Increased Costs] and 5.10 [Indemnity]) the Term Loans in full within five (5)
days following Borrower's knowledge that the Project Falcon Acquisition will not
be consummated, but in no event later than thirty-five (35) days after the
Amended Credit Agreement Effective Date.  

(e)Currency Fluctuations.

   If on any Computation Date the Revolving Facility Usage is equal to or
greater than the Revolving Credit Commitments as a result of a change in
exchange rates between one (1) or more Optional Currencies and Dollars, then the
Administrative Agent shall notify the Borrower of the same.  The Borrower shall
pay or prepay (subject to Borrower's indemnity obligations under Sections 5.8
[Increased Costs] and 5.10 [Indemnity]) within one (1) Business Day after
receiving such notice such that the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments after giving effect to such payments
or prepayments

(f)Application Among Interest Rate Options.

  All prepayments required pursuant to this Section 5.7 shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans denominated in Dollars and subject to a Euro
Rate Option, then to the Optional Currency Loans.  In accordance with
Section 5.10 [Indemnity], the Borrower shall indemnify the Lenders for any loss
or expense incurred with respect to any such prepayments applied against Loans
subject to a Euro Rate Option on any day other than the last day of the
applicable Interest Period.

8.8Increased Costs.

(a)Increased Costs Generally.

  If any Change in Law shall:

(A)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement which is addressed separately in this Section
5.8) or the Issuing Lender;

(B)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(C)impose on any Lender, the Issuing Lender or the Relevant Interbank Market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

64

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.

  If any Lender or the Issuing Lender determines in good faith that any Change
in Law affecting such Lender or the Issuing Lender or any lending office of such
Lender or such Lender's or the Issuing Lender's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Lender's capital or
on the capital of such Lender's or the Issuing Lender's holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender's or the Issuing
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Lender's policies and the
policies of such Lender's or the Issuing Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender's or
the Issuing Lender's holding company for any such reduction suffered.

(c)Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of
New Loans.

  A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.8.1 [Increased Costs
Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrower shall
include in reasonable detail the basis therefor and the calculation thereof and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within twenty (20) days after receipt thereof.

(d)Delay in Requests.

  Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or the
Issuing Lender's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).

65

--------------------------------------------------------------------------------

 

(e)Additional Reserve Requirements.

  The Borrower shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Loan under the Euro Rate Option equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement under Regulation D or under any
similar, successor or analogous requirement of the Board of Governors of the
Federal Reserve System (or any successor) or any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans under the Euro Rate Option, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrower shall
have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten days prior to the relevant Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

8.9Taxes.

(a)Issuing Lender.

  For purposes of this Section 5.9, the term "Lender" includes the Issuing
Lender and the term "applicable Law" includes FATCA.

(b)Payments Free of Taxes.

  Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law.  If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c)Payment of Other Taxes by the Loan Parties.

  The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)Indemnification by the Loan Parties.

  The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body.  A certificate

66

--------------------------------------------------------------------------------

 

as to the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e)Indemnification by the Lenders.

  Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of
Section 11.8.4 [Participations] relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

(f)Evidence of Payments.

  As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 5.9 [Taxes], such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g)Status of Lenders.

(A)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(B)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

67

--------------------------------------------------------------------------------

 

a.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

b.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

1.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

2.executed originals of IRS Form W-8ECI;

3.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or

4.to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or Exhibit
5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

c.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by

68

--------------------------------------------------------------------------------

 

applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

d.if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.

  If any party determines in good faith that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i)Survival.

  Each party's obligations under this Section 5.9 [Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.

69

--------------------------------------------------------------------------------

 

8.10Indemnity.

  In addition to the compensation or payments required by Section 5.8 [Increased
Costs]or Section 5.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Lender sustains or incurs as a consequence
of any:

(A)payment, prepayment, conversion or renewal of any Loan to which a Euro Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice, or

(B)attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or notice
relating to prepayments under Section 5.6 [Voluntary Prepayments].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall in good faith
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

8.11Settlement Date Procedures.

  In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitments] hereof during the period between Settlement Dates.  The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a "Required Share").  On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans.  The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement on any other
Business Day.  These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan
Commitment].  The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender's Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.

70

--------------------------------------------------------------------------------

 

8.12Currency Conversion Procedures for Judgments.

  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures the Administrative Agent
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

8.13Indemnity in Certain Events.

  The obligation of Borrower in respect of any sum due from Borrower to any
Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
lending procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

Article IXREPRESENTATIONS AND WARRANTIES

9.1Representations and Warranties.

  The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

(a)Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.

  Each Loan Party and each Subsidiary of each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing, or, solely with respect to Sun Hydraulics, LLC,
application for qualification has been made therefor and such qualifications
shall have been received no later than the date that is sixty (60) Business Days
following the First Amendment Closing Date, in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, (iv) has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.14 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently doing business except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens.  No Event of Default or Potential
Default exists or is continuing.

(b)Subsidiaries; Investment Companies.

  Schedule 6.1.2 states the name of each of the Borrower's Subsidiaries, its
jurisdiction of organization and the amount,

71

--------------------------------------------------------------------------------

 

percentage and type of equity interests in such Subsidiary (the "Subsidiary
Equity Interests"). The Borrower and each Subsidiary of the Borrower has good
and marketable title to all of the Subsidiary Equity Interests it purports to
own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable.  None of the
Loan Parties or Subsidiaries of any Loan Party is an "investment company"
registered or required to be registered under the Investment Company Act of 1940
or under the "control" of an "investment company" as such terms are defined in
the Investment Company Act of 1940 and shall not become such an "investment
company" or under such "control."

(c)Validity and Binding Effect.

  This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms.

(d)No Conflict; Material Agreements; Consents.

  Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents).  There is no default under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a Material Adverse Change.  No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents.

(e)Litigation.

  There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or in equity before any Official Body which
individually or in the aggregate may result in any Material Adverse
Change.  None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which may result in any Material Adverse Change.

(f)Financial Statements.

(A)Historical Statements.  The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended January 2, 2016.  In addition, the
Borrower has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended October 1, 2016 (all such annual and interim
statements being collectively referred to as the "Statements").  The Statements
were

72

--------------------------------------------------------------------------------

 

compiled from the books and records maintained by the Borrower's management, are
correct and complete and fairly represent the consolidated financial condition
of the Borrower and its Subsidiaries as of the respective dates thereof and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments.

(B)Accuracy of Financial Statements.  Neither the Borrower nor any Subsidiary of
the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrower or any Subsidiary of the Borrower
which may cause a Material Adverse Change.  Since January 2, 2016, no Material
Adverse Change has occurred.

(g)Margin Stock.

  None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.  None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

(h)Full Disclosure.

  Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

(i)Taxes.

  All federal, state, local and other tax returns required to have been filed
with respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

(j)Patents, Trademarks, Copyrights, Licenses, Etc.

  Each Loan Party and each Subsidiary of each Loan Party owns or possesses all
the material patents, trademarks,

73

--------------------------------------------------------------------------------

 

service marks, trade names, copyrights, licenses, registrations, franchises,
permits and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted by such Loan
Party or Subsidiary, without known possible, alleged or actual conflict with the
rights of others.

(k)Liens in the Collateral.

  The Liens in the Collateral granted to the Administrative Agent for the
benefit of the Lenders pursuant to the Collateral Assignment, the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement and the
Security Agreement (collectively, the "Collateral Documents") constitute and
will continue to constitute Prior Security Interests.  All filing fees and other
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrower.

(l)Insurance.

  The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party and Subsidiary in accordance with prudent business practice in the
industry of such Loan Parties and Subsidiaries.

(m)ERISA Compliance.

(A)Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws.  Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan,  or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.

(B)No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan's assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (d) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (e) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

74

--------------------------------------------------------------------------------

 

(n)Environmental Matters.

  Each Loan Party is and, to the knowledge of each respective Loan Party and
each of its Subsidiaries is and has been in compliance with applicable
Environmental Laws except as disclosed on Schedule 6.1.14; provided that such
matters so disclosed could not in the aggregate result in a Material Adverse
Change.

(o)Solvency.

  On the Closing Date and after giving effect to the initial Loans hereunder,
each of the Loan Parties is Solvent.

(p)Anti-Terrorism Laws.  

(A)(i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(q)EEA Financial Institution.

  No Loan Party is an EEA Financial Institution.

(r)Material Contracts; Burdensome Restrictions.

The material contracts relating to the business operations of each Loan Party
and, to the Loan Parties' knowledge, each Subsidiary of any Loan Party which is
not itself a Loan Party, including all employee benefit plans and Multiemployer
Plans are valid, binding and enforceable upon such Loan Party or Subsidiary and
each of the other parties thereto in accordance with their respective terms, and
there is no default by such Loan Party or such Subsidiary thereunder, or, to the
Loan Parties' knowledge, parties other than such Loan Party or such Subsidiary,
as applicable.  None of the Loan Parties or their respective Subsidiaries is
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

(s)Employment Matters.

  As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party or any Subsidiary of any Loan Party pending or, to the knowledge
of any Loan Party, threatened.  The hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters.  All payments due from any Loan Party or
any Subsidiary of any Loan Party, or for which any claim may be made against any
Loan Party or any such Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or such Subsidiary.

9.2Updates to Schedules.

  Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same.  No Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

75

--------------------------------------------------------------------------------

 

Article XCONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

10.1First Loans and Letters of Credit.

(a)Deliveries.

  On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent:

(A)A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (v) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, except for representations and warranties which (A)
specifically refer to an earlier date which shall have been true and correct in
all material respects as of such earlier date referred to therein, and (B) are
qualified by materiality which will be true and correct in all respects, (w) the
Loan Parties are in compliance with each of the covenants and conditions
hereunder, (x) no Event of Default or Potential Default exists, (y) the Loan
Parties are in compliance with ERISA and applicable labor laws, and (z) no
Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent;

(B)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;

(C)This Agreement and each of the other Loan Documents signed by an Authorized
Officer and all appropriate financing statements and appropriate stock powers
and certificates evidencing the pledged Collateral;

(D)A written opinion of counsel for the Loan Parties, dated the Closing Date in
form and substance acceptable to the Administrative Agent and its counsel;

(E)Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, with
additional insured and lender loss payable special endorsements attached thereto
in form and substance satisfactory to the Administrative Agent and its counsel
naming the Administrative Agent as additional insured and lender loss payee;

(F)A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;

76

--------------------------------------------------------------------------------

 

(G)The Project Cologne Acquisition Agreement, together with each other document,
agreement and instrument relating to the Project Cologne Acquisition, to the
extent entered into on or prior to the Closing Date;

(H)To the extent any portion of the Project Cologne Acquisition is funded from
proceeds of the Revolving Credit Loans on the Closing Date, all material
governmental, shareholder and third party consents and approvals (including
Hart-Scott-Rodino clearance, if required, and all applicable state and local
regulatory bodies) necessary to consummate the applicable portion of the Project
Cologne Acquisition;

(I)To the extent any portion of the Project Cologne Acquisition is funded from
proceeds of the Revolving Credit Loans on the Closing Date, a pro forma
five-year projection model in form acceptable to Administrative Agent of the
Target;

(J)Evidence that the Leverage Ratio is not greater than 3.00 to 1.00, such
calculation to be made on a pro forma basis after giving effect to the
Acquisition;

(K)All material consents, regulatory approvals and licenses required to
effectuate the transactions contemplated hereby;

(L)Absence of any legal or regulatory prohibitions or restrictions in connection
with the transactions contemplated hereby;

(M)Absence of any Material Adverse Change from the information previously
delivered to the Administrative Agent in connection with the transactions
contemplated hereby;

(N)To the extent that the Project Cologne Acquisition is funded from proceeds of
the Revolving Credit Loans on the Closing Date, the absence of any "Material
Adverse Effect" as defined in the Project Cologne Acquisition Agreement;

(O)A Lien search in acceptable scope and with acceptable results;

(P)An executed landlord’s waiver or other lien waiver agreement from the lessor,
warehouse operator or other applicable Person for each leased Collateral
location as required under the Security Agreement;

(Q)Receipt of the Loan Parties’ most recent audited financial statements,
prepared in accordance with GAAP;

(R)Evidence that any existing credit agreements, and the obligations thereunder
have been paid in full and, if applicable, all liens and security interests
related thereto shall have been released;

(S)Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

(b)Payment of Fees.

  The Borrower shall have paid all fees and expenses payable on or before the
Closing Date as required by this Agreement, the Administrative Agent's Letter or
any other Loan Document.

77

--------------------------------------------------------------------------------

 

10.2Each Loan or Letter of Credit.

  At the time of making any Loans or issuing, extending or increasing any
Letters of Credit and after giving effect to the proposed extensions of credit:
(i) the representations and warranties of the Loan Parties shall then be true
and correct in all material respects, except for representations and warranties
which (A) specifically refer to an earlier date which shall have been true and
correct in all material respects as of such earlier date referred to therein,
and (B) are qualified by materiality which will be true and correct in all
respects, (ii) no Event of Default or Potential Default shall have occurred and
be continuing, (iii) the making of the Loans or issuance, extension or increase
of such Letter of Credit shall not contravene any Law applicable to any Loan
Party or any of the Lenders, (iv) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be, and
(v) in the case of any Loan or Letter of Credit to be denominated in an Optional
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an Optional
Currency) or the Issuing Lender (in the case of any Letter of Credit to be
denominated in an Optional Currency) would make it impracticable for such Loan
or Letter of Credit to be denominated in the relevant Optional Currency.

Article XICOVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

11.1Affirmative Covenants.

(a)Preservation of Existence, Etc.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
its legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.].

(b)Payment of Liabilities, Including Taxes, Etc.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay
and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

(c)Maintenance of Insurance.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent

78

--------------------------------------------------------------------------------

 

customary, all as reasonably determined by the Administrative Agent.  The Loan
Parties shall comply with the covenants and provide the endorsement set forth on
Schedule 8.1.3 relating to property and related insurance policies covering the
Collateral.  

(d)Maintenance of Properties and Leases.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
in good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

(e)Visitation Rights.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection.  In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

(f)Keeping of Records and Books of Account.

  The Borrower shall, and shall cause each Subsidiary of the Borrower to,
maintain and keep proper books of record and account which enable the Borrower
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

(g)Compliance with Laws; Use of Proceeds.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
with all applicable Laws, including all Environmental Laws, in all respects;
provided that it shall not be deemed to be a violation of this Section 8.1.7 if
any failure to comply with any Law would not result in fines, penalties,
remediation costs, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change.  The Loan Parties will use
the Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.8 [Use of Proceeds] and as permitted by applicable Law.

(h)Further Assurances.

  Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent's Lien on and Prior Security Interest in
the Collateral and all other real and personal property of the Loan Parties
whether now owned or hereafter acquired as a continuing first priority perfected
Lien, subject only to Permitted Liens, and shall do such other acts and things
as the Administrative Agent in its sole discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Collateral.  Notwithstanding anything
contained in this Agreement to the contrary, in the event that any real property
shall at any time be, or be required to be, included as “Collateral” hereunder,
no mortgage or deed of trust shall be executed and

79

--------------------------------------------------------------------------------

 

delivered with respect to any real property unless and until each Lender has
received, at least  twenty Business Days prior to such execution and delivery,  
a life of loan flood zone determination and such other documents as it may
reasonably request to complete its flood insurance due diligence and has
confirmed to the Administrative Agent that flood insurance due diligence and
flood insurance compliance  has been  completed to its satisfaction.

(i)Anti-Terrorism Laws; International Trade Law Compliance.

  (a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with  all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

(j)Keepwell.

  Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably (a)
guarantees the prompt payment and performance of all Swap Obligations owing by
each Non-Qualifying Party (it being understood and agreed that this guarantee is
a guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non‑Qualifying Party’s obligations under this
Agreement or any other Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 8.1.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.1.10, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Loan Party under this Section 8.1.10 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents.  Each Qualified ECP Loan Party intends
that this Section 8.1.10 constitute, and this Section 8.1.10 shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support, or
other agreement" for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

11.2Negative Covenants.

(a)Indebtedness.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(A)Indebtedness under the Loan Documents;

(B)Trade payables and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are not the subject of a genuine dispute or are not more
than ninety (90)

80

--------------------------------------------------------------------------------

 

days past due or, if more than ninety (90) days past due, for which adequate
reserves in conformity with GAAP have been established on the books of the
applicable Loan Parties;

(C)Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;

(D)Indebtedness incurred with respect to Purchase Money Security Interests and
capitalized leases as permitted hereunder;

(E)Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1);

(F)Indebtedness of any Subsidiary acquired pursuant to a Permitted Acquisition
in compliance with Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], which Indebtedness is included in the purchase price of such
Permitted Acquisition, has a maturity date of not earlier than the Expiration
Date, and is subordinated to the Indebtedness under the Loan Documents on terms
and conditions and pursuant to a subordination agreement acceptable to
Administrative Agent (but extensions and renewals thereof shall not be
permitted); provided, however, Borrower shall have ninety (90) days to provide
the subordination of such Indebtedness if such Indebtedness is otherwise not
refinanced in a manner permitted by this Agreement or as otherwise approved by
Administrative Agent within such ninety (90) day period;

(G)To the extent deemed to constitute "Indebtedness" hereunder, any earn-out
payments or other contingent purchase payments under or pursuant to the
Acquisition Agreement and/or the Project Falcon Acquisition Agreement;

(H)Other Indebtedness, including, without limitation, Indebtedness denominated
in Chinese Yuan (RMB/CNY) entered into by any Loan Party to finance transactions
denominated therein, in an amount not to exceed $15,000,000 at any one time
outstanding; and

(I)Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedge
approved by the Administrative Agent, or (iii) other hedging instrument entered
into to hedge foreign exchange risk associated with transactions denominated in
Chinese Yuan (RMB/CNY) entered into by any Loan Party, whether funded with cash
on hand, with the proceeds of any Loan, or with the proceeds of any other
Indebtedness permitted to be incurred hereunder, or (iv) Indebtedness under any
Other Lender Provided Financial Services Product; provided however, the Loan
Parties shall enter into an Interest Rate Hedge only for hedging (rather than
speculative) purposes.  

(b)Liens; Lien Covenants.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.

(c)Guaranties.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or

81

--------------------------------------------------------------------------------

 

remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties permitted hereunder.

(d)Loans and Investments.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) or limited
liability company interest in, or any other investment or interest in, or make
any capital contribution to, any other Person, or agree, become or remain liable
to do any of the foregoing, except:

(A)trade credit extended on usual and customary terms in the ordinary course of
business;

(B)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(C)Permitted Investments;

(D)Permitted Acquisitions in compliance with Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions] and investments permitted pursuant to
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]; and

(E)loans, advances and investments in other Loan Parties.

(e)Dividends and Related Distributions.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, make or pay, or agree to become or remain liable to make or
pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
Capital Stock, on account of the purchase, redemption, retirement or acquisition
of its shares of Capital Stock (or warrants, options or rights therefor), except
dividends or other distributions payable to holders of its Capital Stock so long
as, in each case, (a) no Potential Default or Event of Default has occurred and
is continuing or exists after giving effect thereto, and (b) in the event such
dividends or other distributions are (I) more than five percent (5%) greater
than the amount of the dividends or distributions made in the prior fiscal year
or, (II) in any fiscal year more than $30,000,000, the Loan Parties demonstrate,
to the Administrative Agent’s reasonable satisfaction, that they are in pro
forma compliance with the covenants set forth in Article 8 [Covenants] herein.

(f)Liquidations, Mergers, Consolidations, Acquisitions.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or Capital Stock of any other Person;
provided that:

(A)any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties;

(B)the Borrower may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person, or (B) substantially all of the assets of
another Person or of a business or division of another Person (each, a
"Permitted Acquisition"), provided that each of the following requirements are
met:

82

--------------------------------------------------------------------------------

 

(1)if the Borrower is acquiring the ownership interests in such Person which is
domiciled in the United States, such Person shall execute a Guarantor Joinder
and join this Agreement as a Guarantor on or before the date of such Permitted
Acquisition and (1) the Borrower shall execute a Pledge Agreement in favor of
the Administrative Agent for the benefit of the Lenders in the form of Exhibit
1.1(P)(2) of one hundred percent (100%) of the Equity Interest of such Person,
on or before the date of the Permitted Acquisition and (2) the Person acquired
shall execute a Security Agreement in favor of the Administrative Agent for the
benefit of the Lenders in the form of Exhibit 1.1(S);

(2)if the Borrower is acquiring the ownership interests in such Person which is
domiciled outside of the United States and is a Foreign Direct Subsidiary, the
Borrower shall execute a Pledge Agreement in favor of Administrative Agent for
the benefit of the Lenders in the form of Exhibit 1.1(P)(2) of sixty-five
percent (65%) of the Equity Interest of such Person, on or before the date of
such Permitted Acquisition;

(3)the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall comply with
Section 8.2.10 [Continuation of or Change in Business];

(4)no Potential Default or Event of Default shall exist immediately prior to or
after giving effect to such Permitted Acquisition;

(5)each such Permitted Acquisition shall be in pro forma compliance with the
covenants contained in Article 8 [Covenants];

(6)such Permitted Acquisition is not a Hostile Acquisition;

(7)if the aggregate Consideration paid for any such Permitted Acquisitions
exceeds $50,000,000 (each, a "Material Permitted Acquisition"), (1) the Borrower
shall demonstrate to the Administrative Agent’s satisfaction that the Leverage
Ratio will be no greater than 2.50 to 1.00 after giving effect to such Permitted
Acquisition (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Permitted Acquisition and income
earned or expenses incurred by the Person, business or assets to be acquired
prior to the date of such Permitted Acquisition as more fully set forth in the
definition of Consolidated EBITDA) by completing and delivering at least five
(5) Business Days prior to such Permitted Acquisition, a certificate in the form
of Exhibit 8.2.6 evidencing such compliance), and (2) the Borrower shall
demonstrate to the Administrative Agent’s satisfaction that it shall be in pro
forma compliance with the covenants contained in Article 8 [Covenants] hereof
after giving effect to such Permitted Acquisition (including in such computation
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition and income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition as more fully set forth in the definition of Consolidated EBITDA) by
completing and delivering at least five (5) Business Days prior to such
Permitted Acquisition, a certificate in the form of Exhibit 8.2.6 evidencing
such compliance); and

(8)the Borrower shall deliver to the Administrative Agent (1) at least twenty
(20) days before such Permitted Acquisition, all financial statements received
with respect to the Persons or assets proposed to be acquired, (2) at least ten
(10) days before such Permitted Acquisition, drafts of any agreements proposed
to be entered into by such

83

--------------------------------------------------------------------------------

 

Borrower in connection with such Permitted Acquisition, and (3) prior to the
time of such Permitted Acquisition, executed copies of such agreements entered
into by Borrower in connection with such Permitted Acquisition, and shall
deliver to the Administrative Agent such other information about such Person or
its assets as any Lender may reasonably require.

(g)Dispositions of Assets or Subsidiaries.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of Capital Stock of a Subsidiary of such
Loan Party), except:

(A)transactions involving the sale of inventory in the ordinary course of
business;

(B)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party's or
such Subsidiary's business; or

(C)any sale, transfer or lease of assets by any Loan Party (other than the
Borrower), or any wholly owned Subsidiary of such Loan Party, to another Loan
Party, and in the event that any Subsidiary that is a Direct Foreign Subsidiary
is transferred by any Loan Party pursuant to a corporate restructuring and as a
result of restructuring such transferred Subsidiary ceases to be a Direct
Foreign Subsidiary, Administrative Agent shall release the pledge by the
transferring Loan Party of 65% of its equity in such Subsidiary provided that
the Borrower causes the direct parent company of the transferee Subsidiary, if
such transferee Subsidiary is a Direct Foreign Subsidiary, to pledge 65% of its
equity interest in such transferee Direct Foreign Subsidiary as required by this
Agreement;

(D)any sale, transfer or lease of assets which are reinvested in such Loan
Party’s business; provided that a Reinvestment Notice has been given to the
Administrative Agent;

(E)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased; provided that a
Reinvestment Notice has been given to the Administrative Agent and such
substitute assets are subject to the Lenders’ Prior Security Interest; or

(F)any sale, transfer or lease of assets, other than those specifically excepted
pursuant to clauses (i) through (v) above, which is approved by the Required
Lenders so long as the Net Cash Proceeds (as reasonably determined by the
Borrower) are applied as a mandatory prepayment of the Term Loans, if any, in
accordance with the provisions of Section 5.7.1 [Sale of Assets] above.

(h)Affiliate Transactions.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, enter into or carry out any transaction with any Affiliate of
any Loan Party (including purchasing property or services from or selling
property or services to any Affiliate of any Loan Party or other Person) unless
such transaction (i) is in accordance with Section 8.2.7(iii), or (ii) is not
otherwise prohibited by this Agreement, is entered into in the

84

--------------------------------------------------------------------------------

 

ordinary course of business upon fair and reasonable arm's-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.

(i)Subsidiaries, Partnerships and Joint Ventures.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to own or create directly or indirectly any Subsidiaries other than
(i) any Subsidiary acquired pursuant to a Permitted Acquisition or any
Subsidiary that is not a Domestic Subsidiary the creation of which is not
prohibited by this Agreement, (ii) any Subsidiary which has joined this
Agreement as Guarantor on the Closing Date; and (iii) any Subsidiary formed
after the Closing Date which joins this Agreement as a Guarantor by delivering
to the Administrative Agent (A) a signed Guarantor Joinder, a signed Pledge
Agreement, and a signed Security Agreement, as applicable; (B) documents in the
forms described in Section 7.1 [First Loans and Letters of Credit] modified as
appropriate; and (C) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in the
equity interests of, and Collateral held by, such Subsidiary (provided that such
equity interests will be limited to 65% if such Subsidiary is a Foreign Direct
Subsidiary; provided further that this clause shall not apply to any new
Subsidiary that is neither a Foreign Direct Subsidiary nor a Person that is not
organized under the laws of the United States).  Each of the Loan Parties shall
not become or agree to become a party to a Joint Venture other than a Permitted
Joint Venture.

(j)Continuation of or Change in Business.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, engage in any business other than the business as conducted and
operated by such Loan Party or Subsidiary during the present fiscal year and
other related businesses in the hydraulic cartridge valve, manifold and
electronic control systems industries, and related fluid power technology
sectors, and adjacent, ancillary or reasonably related capital goods businesses,
including, without limitation, businesses that are related vertically in the
same product or service distribution channels.

(k)Fiscal Year.

  The Borrower shall not, and shall not permit any Subsidiary of the Borrower
to, change its fiscal year without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(l)Issuance of Stock.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, issue any additional shares of its Capital Stock or any
options, warrants or other rights in respect thereof; provided, however, that
Borrower may issue additional shares of its Capital Stock or any options,
warrants or other rights in respect thereof (i) pursuant to any employee or
management incentive plans, or (ii) other issuances so long as such issuances do
not result in a Change of Control.

(m)Changes in Organizational Documents.

  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to Capital Stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least fifteen (15 calendar days' prior written notice to
the Administrative Agent and, in the event such change would reasonably be
expected to be adverse to the Lenders as determined by the Administrative Agent
in its reasonable discretion, obtaining the prior written consent of the
Required Lenders.

(n)Intentionally Deleted.

  

85

--------------------------------------------------------------------------------

 

(o)Intentionally Deleted.

  

(p)Maximum Leverage Ratio.

  The Loan Parties shall not at any time permit the Leverage Ratio to exceed
4.00 to 1.00 as of any determination date, which Leverage Ratio shall reduce to
3.75 to 1.00 and then to 3.50 to 1.00 at each of the first and second
anniversary of the Amended Credit Agreement Effective Date, respectively, and
remain at 3.50 to 1.00 thereafter;.  This covenant shall be calculated as of the
end of each fiscal quarter for the four (4) fiscal quarters then ended.   As to
any calculation in connection with a Material Permitted Acquisition, the maximum
permitted Leverage Ratio permitted hereby shall be temporarily increased by 0.50
to 1.00 at the closing of such Material Permitted Acquisition and for the twelve
(12) months following the closing of such Material Permitted
Acquisition.  Notwithstanding the foregoing, in no event shall the Leverage
Ratio increase to greater than 4.00 to 1.00 following any Material Permitted
Acquisition.

(q)Minimum Interest Coverage Ratio.

  The Loan Parties shall not permit the Interest Coverage Ratio to be less than
3.00 to 1.00 for any determination date.   This covenant shall be calculated as
of the end of each fiscal quarter for the four (4) fiscal quarters then ended.

(r)Intentionally Deleted.

  

(s)Limitation on Negative Pledges.

  Each of the Loan Parties shall not, and shall not permit any Subsidiary, to
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of such Loan Party or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure the Obligations, other than
(a) this Agreement and the other Loan Documents (b) with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with a
disposition of assets permitted under this Agreement of all or substantially all
of the equity interests or assets of such Subsidiary, (c) any agreements
governing any purchase money Liens or capital lease obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (d) customary provisions
restricting assignment of any licensing agreement (in which a Loan Party or its
Subsidiaries are the licensee) with respect to a contract entered into by a Loan
Party or its Subsidiaries in the ordinary course of business and (e) customary
provisions restricting subletting, sublicensing or assignment of any
intellectual property license or any lease governing any leasehold interests of
a Loan Party and its Subsidiaries.  In addition to the foregoing, in no event
shall any Loan Party enter into an agreement with any other Person to restrict
the ability of the Borrower or such Loan Party, to encumber, pledge, mortgage,
grant a security interest in, assign, sell, lease, or otherwise dispose of or
transfer, whether by sale, merger, consolidation, liquidation, dissolution or
otherwise, any of the Collateral.

11.3Reporting Requirements.

  The Loan Parties will furnish or cause to be furnished to the Administrative
Agent and each of the Lenders:

(a)Quarterly Financial Statements.

  As soon as available and in any event within forty-five (45) calendar days
after the end of each of the first three (3) fiscal quarters in each fiscal
year, financial statements of the Borrower, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, stockholders' equity and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to

86

--------------------------------------------------------------------------------

 

normal year-end audit adjustments) by the Chief Executive Officer, President or
Chief Financial Officer of the Borrower as having been prepared in accordance
with GAAP, consistently applied, and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year.

(b)Annual Financial Statements.

  As soon as available and in any event within one hundred twenty (120) days
after the end of each fiscal year of the Borrower, audited financial statements
of the Borrower consisting of a consolidated and consolidating balance sheet as
of the end of such fiscal year, and related consolidated and consolidating
statements of income, stockholders' equity and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Administrative Agent.  The certificate
or report of accountants shall be free of any "going concern" or similar
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.  

(c)Certificate of the Borrower.

  Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements], a certificate
(each a "Compliance Certificate") of the Borrower signed by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower, in the form of
Exhibit 8.3.3.

(d)Notices.

(i)Default.  Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

(ii)Litigation.  Promptly after the commencement thereof, notice of all actions,
suits, proceedings or investigations before or by any Official Body or any other
Person against any Loan Party or Subsidiary of any Loan Party which relate to
the Collateral, involve a claim or series of claims in excess of $1,000,000, or
which if adversely determined would constitute a Material Adverse Change.

(iii)Organizational Documents.  Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.

(iv)Erroneous Financial Information.  Immediately in the event that the Borrower
or its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance, notice in writing setting forth the details thereof and the action
which the Borrower proposes to take with respect thereto.

87

--------------------------------------------------------------------------------

 

(v)ERISA Event.  Immediately upon the occurrence of any ERISA Event, notice in
writing setting forth the details thereof and the action which the Borrower
proposes to take with respect thereto.

(vi)Other Reports.  Promptly upon their becoming available to the Borrower:

(A)Annual Budget.  The annual forecasts or projections of the Borrower, to be
supplied not later than sixty (60) days after the commencement of the fiscal
year to which any of the foregoing may be applicable,

(B)Management Letters.  Any reports including management letters submitted to
the Borrower by independent accountants in connection with any annual, interim
or special audit,

(C)SEC Reports; Shareholder Communications.  Reports, including Forms 10-K, 10-Q
and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission.

(D)Other Information.  Such other reports and information as any of the Lenders
may from time to time reasonably request.

Article XIIDEFAULT

12.1Events of Default.

  An Event of Default shall mean the occurrence or existence of any one or more
of the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

(a)Payments Under Loan Documents.

  The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents on the date on which
such principal, interest or other amount becomes due in accordance with the
terms hereof or thereof;

(b)Breach of Warranty.

  Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished (or shall prove to have been
false or misleading in any respect as of the time it was made or furnished if
such representation or warranty was already qualified by materiality);

(c)Anti-Terrorism Laws.

  Any representation or warranty contained in Section 6.1.16 [Anti-Terrorism
Laws] is or becomes false or misleading at any time;

(d)Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.

  Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.2
[Negative Covenants];

88

--------------------------------------------------------------------------------

 

(e)Breach of Other Covenants.

  Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of ten (10) Business Days;

(f)Defaults in Other Agreements or Indebtedness.

  A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $2,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

(g)Final Judgments or Orders.

  Any final judgments or orders for the payment of money in excess of $2,000,000
in the aggregate shall be entered against any Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

(h)Loan Document Unenforceable.

  Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party's
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby;

(i)Uninsured Losses; Proceedings Against Assets.

  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $2,000,000 (unless covered by
self-insurance approved by the Administrative Agent), or the Collateral or any
other of the Loan Parties' or any of their Subsidiaries' assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

(j)Events Relating to Pension Plans and Multiemployer Plans.

  An ERISA Event occurs with respect to a Pension Plan which has resulted or
could reasonably be expected to result in liability of Borrower or any member of
the ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of $2,000,000, or Borrower or any member of the ERISA
Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, where the aggregate amount of
unamortized withdrawal liability is in excess of $2,000,000;

(k)Change of Control.

  A Change of Control shall occur; or

(l)Relief Proceedings.

  A Relief Proceeding shall have been instituted against any Loan Party or
Subsidiary of a Loan Party and such Relief Proceeding shall remain undismissed
or unstayed and in effect for a period of thirty (30) consecutive days or such
court

89

--------------------------------------------------------------------------------

 

shall enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes, or
takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan Party
or any Subsidiary of a Loan Party ceases to be Solvent or admits in writing its
inability to pay its debts as they mature.

12.2Consequences of Event of Default.

(a)Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

  If an Event of Default specified under Sections 9.1.1 through 9.1.11 shall
occur and be continuing, the Lenders and the Administrative Agent shall be under
no further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrower hereby
pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

(b)Bankruptcy, Insolvency or Reorganization Proceedings.

  If an Event of Default specified under Section 9.1.12 [Relief Proceedings]
shall occur, the Lenders shall be under no further obligations to make Loans
hereunder and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the unpaid principal amount of the Loans then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

(c)Set-off.

  If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness.  The rights of each Lender, the

90

--------------------------------------------------------------------------------

 

Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have.  Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

(d)Enforcement of Rights and Remedies.

  Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 9.2 for the benefit of all
the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.2.3
(subject to the terms of Section 5.3 [Sharing of Payments by Lenders]), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any Insolvency Proceeding; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.4, and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.3 [Sharing of Payments by Lenders]), any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders; and

(e)Application of Proceeds.

  From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until Payment in Full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:

(A)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(B)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

91

--------------------------------------------------------------------------------

 

(C)Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

(D)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;

(E)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(F)Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.5.

Article XIIITHE ADMINISTRATIVE AGENT

13.1Appointment and Authority.

  Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

13.2Rights as a Lender.

  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

92

--------------------------------------------------------------------------------

 

13.3Exculpatory Provisions.

  The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(1)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(2)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(3)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

13.4Reliance by Administrative Agent.

  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent

93

--------------------------------------------------------------------------------

 

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

13.5Delegation of Duties.

  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

13.6Resignation of Administrative Agent.

  The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or
delayed.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other

94

--------------------------------------------------------------------------------

 

Loan Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

13.7Non-Reliance on Administrative Agent and Other Lenders.

  Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

13.8No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, none of the Lenders (or any
Affiliate thereof) listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

13.9Administrative Agent's Fee.

  The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") under the terms of that certain letter dated
November 2, 2016 (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent and PNC Capital Markets LLC, as amended from time to time.

13.10Authorization to Release Collateral and Guarantors.

  The Lenders and Issuing Lenders authorize the Administrative Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under Section
8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], and (ii) any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

13.11No Reliance on Administrative Agent's Customer Identification Program.

  Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or

95

--------------------------------------------------------------------------------

 

imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the "CIP Regulations"), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

Article XIVMISCELLANEOUS

14.1Modifications, Amendments or Waivers.

  With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder.  Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

(a)Increase of Commitment.

  Increase the amount of the Revolving Credit Commitment or Term Loan Commitment
of any Lender hereunder without the consent of such Lender;

(b)Extension of Payment; Reduction of Principal, Interest or Fees; Modification
of Terms of Payment.

  Whether or not any Loans are outstanding, extend the Expiration Date or the
time for payment of principal or interest of any Loan (excluding the due date of
any mandatory prepayment of a Loan), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan (other than as a result of waiving the applicability of any
post-default increase in interest rates) or reduce the Commitment Fee or any
other fee payable to any Lender, without the consent of each Lender directly
affected thereby;

(c)Release of Collateral or Guarantor.

  Except for sales of assets permitted by Section 8.2.7 [Dispositions of Assets
or Subsidiaries], release all or substantially all of the Collateral or any
Guarantor from its Obligations under the Guaranty Agreement without the consent
of all Lenders (other than Defaulting Lenders); or

(d)Miscellaneous.

  Amend the definition of "Optional Currency" or Section 2.13(iii) [Requests for
Additional Optional Currencies], Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders; provided that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 11.1.1 through 11.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other

96

--------------------------------------------------------------------------------

 

Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2 [Replacement of a Lender].  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

14.2No Implied Waivers; Cumulative Remedies.

  No course of dealing and no delay or failure of the Administrative Agent or
any Lender in exercising any right, power, remedy or privilege under this
Agreement or any other Loan Document shall affect any other or future exercise
thereof or operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.  No
reasonable delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default.

14.3Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.

  The Borrower shall pay (i) all out‑of‑pocket expenses incurred by PNC Capital
Markets, LLC, the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the due diligence,
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out‑of‑pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the

97

--------------------------------------------------------------------------------

 

Administrative Agent's regular employees and agents engaged periodically to
perform audits of the Loan Parties' books, records and business properties.

(b)Indemnification by the Borrower.

  The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Joint Lead Arrangers, the Co-Syndication Agents, each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding or preparation of a
defense relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.

  To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender's Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.

(d)Waiver of Consequential Damages, Etc.

  To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against

98

--------------------------------------------------------------------------------

 

any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in Section 11.3.2 [Indemnification by
Borrower] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)Payments.

  All amounts due under this Section shall be payable not later than ten (10)
days after demand therefor.

14.4Holidays.

  Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

14.5Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.

  Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

(b)Electronic Communications.

  Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to

99

--------------------------------------------------------------------------------

 

particular notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)Change of Address, Etc.

  Any party hereto may change its address, e‑mail address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.

14.6Severability.

  The provisions of this Agreement are intended to be severable.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

14.7Duration; Survival.

  All representations and warranties of the Loan Parties contained herein or
made in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In
Full.  All covenants and agreements of the Borrower contained herein relating to
the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in the Notes, Section 5
[Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full.  All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

14.8Successors and Assigns.

(a)Successors and Assigns Generally.

  The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.8.2 [Assignments by Lenders], (ii) by way of participation in accordance with
the provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.5
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

100

--------------------------------------------------------------------------------

 

(b)Assignments by Lenders.

  Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(A)Minimum Amounts.

a.in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

b.in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000.00, in the
case of any assignment in respect of the Revolving Credit Commitment of the
assigning Lender, or $5,000,000 in the case of any assignment in respect of the
Term Loan Commitment or outstanding Term Loan of such assigning Lender, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(B)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(C)Required Consents.  No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

a.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

b.the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(D)Assignment and Assumption Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

101

--------------------------------------------------------------------------------

 

(E)No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.

(F)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

(c)Register.

  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time.  Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations.

  Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2

102

--------------------------------------------------------------------------------

 

[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Rate Unascertainable, Etc.], 5.8
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges; Successors and Assigns Generally.

  Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

14.9Confidentiality.

(a)General.

  Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the

103

--------------------------------------------------------------------------------

 

Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (Y) becomes
publicly available other than as a result of a breach of this Section or
(Z) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or the other Loan Parties.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b)Sharing Information With Affiliates of the Lenders.

  Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

14.10Counterparts; Integration; Effectiveness.

(a)Counterparts; Integration; Effectiveness.

  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments.  Except as provided in Section 7 [Conditions Of Lending And
Issuance Of Letters Of Credit], this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e‑mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

104

--------------------------------------------------------------------------------

 

14.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

(a)Governing Law.

  This Agreement shall be deemed to be a contract under the Laws of the State of
Florida without regard to its conflict of laws principles.  Each standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the "ICC") at the time of
issuance ("UCP") or the rules of the International Standby Practices (ICC
Publication Number 590) ("ISP98"), as determined by the Issuing Lender, and each
trade Letter of Credit shall be subject to UCP, and in each case to the extent
not inconsistent therewith, the Laws of the State of Florida without regard to
its conflict of laws principles.

(b)SUBMISSION TO JURISDICTION.

  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF FLORIDA SITTING IN PINELLAS COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE MIDDLE DISTRICT OF FLORIDA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH FLORIDA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.

  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.11.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

(d)SERVICE OF PROCESS.

  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED

105

--------------------------------------------------------------------------------

 

FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.

  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14.12USA Patriot Act Notice.

  Each Lender that is subject to the USA Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

14.13Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

  Notwithstanding anything to the contrary in any Loan Document, each party
hereto acknowledges that any liability of any Loan Party that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instrument of ownership
will be accepted by it in lieu of any rights with respect to any such liability
under this Agreement or any other Loan Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

14.14Amended and Restated Credit Agreement.

  This Agreement amends, restates and supersedes in its entirety the Original
Credit Agreement.  

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

106